 



Exhibit 10.55
EQUITY PURCHASE AGREEMENT
     This Equity Purchase Agreement (“Agreement”) is dated August 5, 2005, by
and among PolyMedica Corporation, a Massachusetts corporation (“Buyer”),
National Pharmacies Group, Inc., a Delaware corporation (“Seller”), and National
Diabetic Pharmacies, Inc., a Virginia corporation (together with any successor
in interest, collectively, the “Company”).
RECITALS
     WHEREAS, the Company is a nationwide specialized pharmaceutical
distribution company focusing on diabetes management products, including
diabetes testing supplies, insulin pumps, respiratory medications, wound care
supplies and prescriptions (the “Business”);
     WHEREAS, Seller owns all of the issued and outstanding shares (the
“Shares”) of capital stock of the Company;
     WHEREAS, Seller intends to cause the Company to be converted into a single
member limited liability company in Virginia prior to the Closing Date (as
defined herein);
     WHEREAS, as of the Conversion (as defined herein), Seller shall own all of
the issued and outstanding membership interests (the “Interests”) of the
Company; and
     WHEREAS, Seller desires to sell, and Buyer desires to purchase, all of the
Interests for the consideration and on the terms set forth in this Agreement.
AGREEMENT
     The parties, intending to be legally bound, agree as follows:
1. Sale and Transfer of Interests; Closing
     1.1 Interests. Upon the terms and subject to the conditions set forth
herein, at the Closing, but effective as of the Effective Time, Seller will
sell, convey, assign, transfer and deliver to Buyer, and Buyer will purchase and
acquire from Seller, free and clear of any Encumbrances, the Interests.
     1.2 Purchase Price. The purchase price for the Interests will be
$55,000,000.00 plus the Adjustment Amount (such sum, as so adjusted is herein
referred to as the “Purchase Price”). On the Closing Date, Buyer shall make
payment on account of the Purchase Price as follows: $55,000,000.00 plus the
Estimated Closing Working Capital Excess or minus the Estimated Closing Working
Capital Shortfall by wire transfer to an account designated by Seller as set
forth on Schedule 1.2(a).
     1.3 Closing. The purchase and sale of the Interests provided for in this
Agreement (the “Closing”) will take place at the offices of Buyer’s counsel at
Weil, Gotshal & Manges LLP, 100 Federal Street, 34th Floor, Boston,
Massachusetts 02110, commencing at 10:00 a.m. (local time) on the later of
(a) August 22, 2005, or (b) the date that is five (5) Business Days following
the termination of the applicable waiting period under the HSR Act, unless Buyer
and Seller

 



--------------------------------------------------------------------------------



 



otherwise agree. Subject to the provisions of Section 8, failure to consummate
the purchase and sale provided for in this Agreement on the date and time and at
the place determined pursuant to this Section 1.3 will not result in the
termination of this Agreement and will not relieve any party of any obligation
under this Agreement. In such a situation, the Closing will occur as soon as
practicable, subject to Section 8. The Closing shall be deemed effective as of
12:01 a.m. local time, on the Closing Date (the “Effective Time”).
     1.4 Closing Obligations. In addition to any other documents to be delivered
pursuant to other provisions of this Agreement, at the Closing:
          (a) Seller and the Company will deliver to Buyer:
               (i) the Interests Certificate duly endorsed (or accompanied by a
duly executed power) for transfer to Buyer;
               (ii) a release in the form of Exhibit A duly executed by Seller
(the “Seller’s Release”);
               (iii) [Intentionally Omitted]
               (iv) a noncompetition agreement in the form of Exhibit C duly
executed by Robert Haft (the “Noncompetition Agreement”);
               (v) the Seller’s Secretary Certificate;
               (vi) the Consents listed on Schedule 1.4(a)(vi).
               (vii) the Seller’s Officer Certificate;
               (viii) certificates of the Secretaries of State of the State of
Delaware and the Commonwealth of Virginia certifying the good standing of Seller
and the Company, respectively, dated as of a recent date prior to the Closing
Date; and
               (ix) resignations of each of the Company’s officers and directors
from such positions effective as of the Effective Time.
          (b) Buyer will deliver to Seller:
               (i) the Purchase Price to be paid to Seller on the Closing Date
in accordance with Section 1.2;
               (ii) the Buyer’s Secretary Certificate; and
               (iii) the Buyer’s Officer Certificate.
Each of the deliveries pursuant to this Section 1.4 will be deemed to occur
simultaneously and no delivery shall be made unless all other deliveries have
been made.

-2-



--------------------------------------------------------------------------------



 



          1.5 Adjustment Amount. (a) Pre-Closing Date Purchase Price Adjustment
Estimate.
               (i) Not later than three (3) Business Days prior to the Closing
Date, the Seller shall provide Buyer with a statement (the “Estimated Closing
Statement”) setting forth in reasonable detail a calculation of its good faith
estimation of the Closing Working Capital (“Estimated Closing Working Capital”).
The Estimated Closing Statement and Estimated Closing Working Capital shall be
prepared by the Company in good faith in accordance with GAAP applied using the
same accounting methods, practices, principles, policies and procedures, with
consistent classifications, judgments and valuation and estimation and accrual
methodologies that were used in the preparation of the Company’s audited
Financial Statements for the most recent fiscal year end as if such Estimated
Closing Statement and Estimated Closing Working Capital were being prepared and
audited as of a fiscal year end. Notwithstanding the foregoing or any other
provision of this Agreement, the Estimated Closing Statement, the Estimated
Working Capital and the Closing Working Capital Statement shall reflect the
reserves set forth on Schedule 1.5 attached hereto (collectively, the
“Supplemental Reserves”). The Supplemental Reserves shall be disregarded for the
purposes of calculating any adjustment required to be made under this
Section 1.5.
               (ii) If Estimated Closing Working Capital is less than Target
Working Capital, then the Purchase Price payable at Closing will be decreased by
the positive difference between Estimated Closing Working Capital and Target
Working Capital (the “Estimated Closing Working Capital Shortfall”). If
Estimated Closing Working Capital is greater than Target Working Capital, then
the Purchase Price payable at Closing will be increased by the positive
difference between Estimated Closing Working Capital and Target Working Capital
(the “Estimated Closing Working Capital Excess”).
          (b) Post-Closing Date Purchase Price Adjustment.
               (i) Following the Closing, the Purchase Price shall be adjusted
as provided herein to reflect the difference between Closing Working Capital and
Target Working Capital (the “Adjustment Amount”).
               (ii) Within sixty (60) days following the Closing Date, Buyer
shall deliver to Seller a statement of Closing Working Capital (the “Closing
Working Capital Statement”) setting forth in reasonable detail Buyer’s
calculations of Closing Working Capital. The Closing Working Capital Statement
shall be prepared in accordance with GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications, judgments and valuation and estimation methodologies that were
used in the preparation of the Company’s audited Financial Statements for the
most recent fiscal year end as if such Closing Working Capital Statement was as
of a fiscal year end. In order for the Seller and its Representatives to review
such Closing Working Capital Statement, Buyer will promptly furnish to Seller
and its Representatives such work papers, supporting schedules, analyses and
other documents and information as Seller and its Representatives may reasonably
request. Buyer shall reasonably cooperate with Seller to assist Seller’s and its
Representatives’ review of any such Closing Working Capital Statement and if
requested, Buyer’s accounting

-3-



--------------------------------------------------------------------------------



 



personnel will meet in person with Seller and its Representatives to discuss the
Closing Working Capital Statement.
               (iii) If, within forty-five (45) days following delivery of the
Closing Working Capital Statement, Seller has not given Buyer written notice of
its objection as to the Adjustment Amount (which notice shall state in
reasonable detail the basis of Seller’s objection or identify additional
information reasonably required by Seller and its Representatives to evaluate
the determination made by Buyer), then the Adjustment Amount calculated by Buyer
shall be binding and conclusive on the parties.
               (iv) If Seller gives Buyer such written notice of objection, and
if Seller and Buyer fail to resolve the issues outstanding with respect to the
Closing Working Capital Statement and the calculation of the Adjustment Amount
within thirty (30) days of Buyer’s receipt of Seller’s objection notice, Seller
and Buyer shall submit the issues remaining in dispute as identified in Seller’s
notice of objection to Deloitte & Touche LLP or such other independent public
accounting firm mutually selected by Buyer and Seller (the “Independent
Accountants”) for resolution applying the principles, policies and practices
referred to in Section 1.5(b)(ii). If issues are submitted to the Independent
Accountants for resolution, (i) Seller and Buyer shall furnish or cause to be
furnished to the Independent Accountants such work papers, supporting schedules,
analyses and other documents and information relating to the disputed issues as
the Independent Accountants may request and are available to that party or its
agents and shall be afforded the opportunity to present to the Independent
Accountants any material relating to the disputed issues and to discuss the
issues with the Independent Accountants; and (ii) the determination by the
Independent Accountants, as set forth in a notice to be delivered to both Seller
and Buyer within sixty (60) days of the submission to the Independent
Accountants of the issues remaining in dispute, shall be final, binding and
conclusive on the parties and shall be used in the calculation of the Adjustment
Amount. Copies of all materials submitted or furnished by a Party to the
Independent Accountants shall also be provided to the other Party and its
Representatives and all meetings and communications with the Independent
Accountants shall be held so that all Parties are given a reasonable opportunity
to participate. The costs and expenses of the Independent Accountants in a
dispute regarding the Adjustment Amount shall be paid by Seller if (A) the
positive difference between (i) the Adjustment Amount resulting from
determination of the Independent Accountants, and (ii) the Adjustment Amount set
forth in Seller’s notice of objection, is greater than (B) the positive
difference between (i) the Adjustment Amount resulting from determination of the
Independent Accountants, and (ii) Buyer’s calculation of the Adjustment Amount
as delivered to Seller; otherwise, such costs and expenses of the Independent
Accounts will be paid by Buyer. The Independent Accounts will be entitled to the
privileges and immunities of arbitrators.
               (v) If Closing Working Capital is greater than the Estimated
Closing Working Capital, the difference shall be paid by Buyer to Seller within
five (5) days of either the delivery of the Closing Working Capital Statement
or, if Seller gives notice pursuant to Section 1.5(b)(iii) herein, the
determination of the Independent Accountants. If Closing Working Capital is less
than Estimated Closing Working Capital, the difference shall be paid by Seller
to Buyer within five (5) days of either the delivery of the Closing Working
Capital

-4-



--------------------------------------------------------------------------------



 



Statement or, if Seller gives notice pursuant to Section 1.5(b)(iii) herein, the
determination of the Independent Accountants.
               (vi) The Independent Accountants shall have not been engaged by
any Party or any Related Person of such Party within the prior five (5) year
period ending on the date of this Agreement.
2. Representations and Warranties of Seller and the Company
     In order to induce Buyer to enter into this Agreement, except as set forth
in the Seller Disclosure Schedule to the specific reference to the section as to
which the disclosure applies or to the extent reasonably apparent in any section
of such Seller Disclosure Schedule (the “Seller Disclosure Schedule”), Seller
and the Company, jointly and severally, subject to the limitations set forth in
Section 10, represent and warrant to Buyer as follows:
     2.1 Organization, Good Standing and Capitalization.
          (a) Each of Seller and the Company is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, with full corporate power and authority to conduct its business
as it is now being conducted, to own or use the properties and assets that it
purports to own or use, and to perform all its obligations under the Applicable
Contracts. The Company is duly qualified and licensed to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which either the property owned, leased or operated by it or the nature of
the Business as currently conducted makes such qualification or license
necessary, except where the failure to be so qualified or licensed and in good
standing would not have, individually or in the aggregate, a Material Adverse
Effect.
          (b) Seller has delivered or made available to Buyer copies of all
Governing Documents of Seller and the Company as currently in effect.
          (c) Prior to the Conversion, the authorized equity securities of the
Company consist of 5,000 shares of voting common stock and 5,000 shares of
non-voting common stock, without par value, all of which are issued and
outstanding and constitute the Shares. Following the Conversion, the authorized
equity securities of the Company will consist of one hundred units of limited
liability company interests, all of which will be issued and outstanding and
constitute the Interests. Seller is the record and beneficial owner and holder
of the Shares, free and clear of all Encumbrances and will be on the Closing
Date the record and beneficial owner and holder of the Interests, free and clear
of all Encumbrances other than Permitted Encumbrances. The Shares have been duly
authorized and validly issued and are fully paid and nonassessable, and
following the Conversion, the Interests will be duly authorized and validly
issued and fully paid and nonassessable. There are no Contracts relating to the
issuance, sale or transfer of any equity securities or other securities of the
Company. None of the Shares were issued in violation of the Securities Act or
any other Legal Requirement, and following the Conversion, none of the Interests
will have been issued in violation of the Securities Act or any other Legal
Requirement.

-5-



--------------------------------------------------------------------------------



 




          (d) Except for the Interests, neither the Company nor the Seller owns,
or has any Contract to acquire, any equity securities or other securities of any
Person or other direct or indirect equity or other ownership interest in any
other business.
     2.2 Enforceability; Authority; No Conflict.
          (a) This Agreement constitutes the legal, valid and binding obligation
of Seller and the Company, enforceable against each of them in accordance with
its terms. Upon the execution and delivery by Seller or the Company of each
other agreement to be executed or delivered by Seller or the Company at the
Closing (collectively, the “Seller’s Closing Documents”), each of the Seller’s
Closing Documents will constitute the legal, valid and binding obligation of
Seller and/or the Company, enforceable against it/them in accordance with its
terms. Seller and the Company have the absolute and unrestricted right, power
and authority to execute and deliver this Agreement and the Seller’s Closing
Documents and to perform their obligations under this Agreement and Seller’s
Closing Documents, and such action has been duly authorized by all necessary
action by Seller’s and the Company’s shareholders and boards of directors.
          (b) Except as set forth on Schedule 2.2(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time): (i) Breach (A) any provision of any of the Governing
Documents of Seller or the Company or (B) any resolution adopted by the board of
directors or the shareholders of Seller or the Company; (ii) Breach or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under any Legal
Requirement or any Order to which Seller or the Company may be subject;
(iii) contravene, conflict with or result in a violation or breach of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by Seller or the Company that otherwise relates to the Business;
(iv) cause Buyer or the Company to become subject to, or to become liable for
the payment of, any Tax; (v) Breach any provision of, or give any Person the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or payment under, or to cancel, terminate or modify,
any Contract identified or required to be identified on Schedule 2.20(a); or;
(vi) result in the imposition or creation of any Encumbrance upon or with
respect to any asset owned or used by the Company.
          (c) Except as set forth on Schedule 2.2(c), neither Seller nor the
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions;
provided that, in the case of Contracts, this representation applies only to
Contracts identified or required to be identified on Schedule 2.20(a).
     2.3 Financial Statements. Seller has delivered to Buyer: (a) an audited
consolidated balance sheet of the Company and Seller as at December 31, in each
of the years 2002 through 2004, and the related audited consolidated statements
of income, changes in shareholders’ equity and cash flows for each fiscal year
then ended, including the notes thereto (the “Annual Financial

-6-



--------------------------------------------------------------------------------



 



Statements”); and (b) an interim unaudited consolidated balance sheet of the
Company and Seller as at June 30, 2005 (the “Balance Sheet Date”), including the
notes thereto (the “Balance Sheet”) and the related statements of income,
changes in shareholders’ equity, and cash flows for the period then ended
(together with the Balance Sheet, the “Most Recent Financial Statements” and
together with the Annual Financial Statements, the “Financial Statements”). The
Financial Statements fairly present, in all material respects, the consolidated
financial condition and the results of operations, changes in shareholders’
equity and cash flows of the Company and Seller as at the respective dates of
and for the periods referred to therein, all in accordance with GAAP, applied on
a consistent basis throughout the periods covered thereby, subject in the case
of the Most Recent Financial Statements to footnotes and normal year end
adjustments. The Financial Statements have been prepared from and are in
accordance with the accounting records of the Company and Seller.
     2.4 Books and Records. The books of account, minute books, stock record
books, and other records of the Company and Seller, all of which have been made
available to Buyer, are complete and correct in all material respects and have
been maintained in accordance with sound business practices.
     2.5 Title to Properties; Encumbrances.
     (a) Schedule 2.5(a) contains a list of all real property leased (“Leased
Real Property”) by the Company. The Company does not own any real property.
Except as set forth in Schedule 2.5(a), the Company has valid and subsisting
leasehold estate in, and enjoys peaceful and undisturbed possession of, all
Leased Real Property, subject only to (i) any Permitted Encumbrances and
(ii) Encumbrances constituting a lease, sublease or occupancy agreement that
gives any third party any right to occupy any portion of the Leased Real
Property (which have been disclosed in Schedule 2.5(a)).
     (b) Except as set forth in Schedule 2.5(b), the Company owns and has good
title to or a valid leasehold in all material buildings, machinery, equipment
and other tangible assets (i) shown on the Most Recent Financial Statements and
(ii) necessary for the conduct of the Business as currently conducted, in each
case free and clear or all Encumbrances other than Permitted Encumbrances,
except for properties and assets disposed of in the Ordinary Course of Business
since the Balance Sheet Date.
     2.6 Condition and Sufficiency of Assets. The buildings, plants, structures,
and equipment of the Company are in good operating condition and repair, and are
adequate for the uses to which they are currently being used, except as would
not reasonably be expected to have a Material Adverse Effect. None of such
buildings, plants, structures or equipment is in need of maintenance or repairs
except for ordinary, routine maintenance and repairs that are not material in
nature or cost. The assets of the Company used in the Business are, taken as a
whole, sufficient for the continued conduct of the Business after the Closing in
substantially the same manner as conducted prior to the Closing.
     2.7 Accounts Receivable. All Accounts Receivable of the Company that are
reflected on the Balance Sheet or the accounting records of the Company as of
the Closing Date represent

-7-



--------------------------------------------------------------------------------



 



or will represent valid obligations arising from sales actually made or services
actually performed by the Company in the Ordinary Course of Business.
     2.8 Inventories. The Inventories, taken as a whole, consist of a quality
and quantity usable and, with respect to finished goods, saleable, in the
Ordinary Course of Business, except for obsolete items and items of
below-standard quality arising in the Ordinary Course of Business. The Company
is not in possession of any Inventories not owned by it, including goods already
sold. All Inventories not written off have been valued using the weighted
average cost method, which approximates the first-in, first-out (FIFO) method.
     2.9 No Undisclosed Liabilities. Except as set forth on Schedule 2.9, the
Company has no Liability that would be required to be reflected on a balance
sheet of the Company prepared as of the date hereof in accordance with GAAP
(excluding footnotes and normal year end adjustments), except for Liabilities
reflected, accrued for or reserved against in the Most Recent Financial
Statements and liabilities incurred in the Ordinary Course of Business since the
Balance Sheet Date.
     2.10 Taxes. Except as set forth on Schedule 2.10:
          (a) The Company has filed or caused to be filed on a timely basis all
Tax Returns that are or were required to be filed by or with respect to it,
either separately or as a member of a group of Persons, pursuant to applicable
Legal Requirements. Seller has delivered or made available to Buyer copies of
all such Tax Returns filed by Seller or the Company with respect to the tax
periods ending on December 31, 2001, December 31, 2002, December 31, 2003 and
December 31, 2004 and Schedule 2.10(a) lists all federal and state income Tax
Returns filed by Seller or the Company with respect to tax periods ending on
December 31, 2001, December 31, 2002, December 31, 2003 and December 31, 2004.
All Tax Returns and reports filed by Seller and/or the Company are true, correct
and complete in all material respects. The Company has timely paid all of its
Taxes that have or may have become due for all periods covered by the Tax
Returns, or pursuant to any assessment received by Seller or the Company, except
such Taxes, if any, as are listed on Schedule 2.10(a) and are being contested in
good faith and as to which either adequate reserves (as required and as
determined in accordance with GAAP) have been provided in the Balance Sheet
(subject to any footnote and normal year-end adjustment) or which will be taken
into account in the calculation of Closing Working Capital. Except as provided
on Schedule 2.10(a), neither Seller nor the Company currently is the beneficiary
of any extension of time within which to file any Tax Return. No written claim
has been made within the past five years by any Governmental Body in a
jurisdiction where Seller or the Company do not file Tax Returns that either of
them is or may be subject to taxation by that jurisdiction. There are no
Encumbrances on any of the assets of the Company that arose in connection with
any failure (or alleged failure) to pay any Tax.
          (b) Schedule 2.10(b) contains a list of all Tax Returns of Seller and
the Company that have been audited within the past three years or are currently
under audit and accurately describes any deficiencies or other amounts that were
paid or are currently being contested with respect to such audits. All
deficiencies proposed in writing as a result of such audits have been paid,
settled or are being contested in good faith by appropriate proceedings as

-8-



--------------------------------------------------------------------------------



 



described on Schedule 2.10(b). Seller has delivered, or made available to Buyer,
copies of any examination reports, statements or deficiencies or similar items
with respect to such audits. There is no outstanding dispute or claim concerning
any Taxes of the Company claimed or raised by any Governmental Body in writing.
Except as described in Schedule 2.10(b), neither Seller nor the Company has
given or been requested to give waivers or extensions that are still in effect
(or is or would be subject to a waiver or extension given by any other Person)
of any statute of limitations relating to the payment of Taxes of Seller or the
Company or for the Company may be liable after the Closing Date.
          (c) Except as set forth on Schedule 2.10(c), as of the date of the
Balance Sheet, the charges, accruals and reserves with respect to Taxes on the
Balance Sheet of the Company are adequate (as required and as determined in
accordance with GAAP) and are at least equal to the Company’s liability for
Taxes as of the date of the Balance Sheet as determined and as required by GAAP,
subject to any footnotes and normal year end adjustments. No consent to the
application of former Section 341(f)(2) of the Code has been filed with respect
to any property or assets of the Company. All Taxes that the Company is or was
required by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person.
          (d) There is no tax sharing agreement or tax allocation agreement with
respect to the Company’s Taxes that will require any payment by the Company
after the Closing Date. The Company is not a party to any advance pricing
agreement or any closing agreement that would require any payment by the Company
after the Closing Date. The Company (A) has not been a member of an affiliated
group within the meaning of Code Section 1504(a) (or any similar group defined
under a similar provision of state, local or foreign law) and (B) has no
liability for Taxes of any other Person under Treas. Reg. sect. 1.1502-6 (or any
similar provision of state, local or foreign law), as a transferee or successor
by contract or otherwise.
          (e) For federal income tax purposes Seller is an S corporation as
defined in Code Section 1361. Prior to the Conversion, for federal income tax
purposes the Company was a Qualified Subchapter S Subsidiary as defined under
Section 1361 of the Code. Following the Conversion, Seller shall not take or
cause to be taken any action that would prevent the Company from being
disregarded as an entity separate from its owners under Treas. Reg. § 301.7701-3
for federal income tax purposes, and to the extent permitted, for all other
income tax purposes.
2.11 Employees.
          (a) Schedule 2.11 contains a list of the following information, as of
July 25, 2005, for each employee or director of the Company, including each
employee on leave of absence or layoff status: employer; name; job title;
current base compensation and target bonus, status as exempt or non-exempt and
any material change in compensation since January 1, 2005; date of hire; and, to
the extent different from date of hire, service credited for purposes of vesting
and eligibility to participate under the Company’s pension, retirement,
profit-sharing, thrift-savings, deferred compensation, stock bonus, stock
option, cash bonus, employee stock ownership (including investment credit or
payroll stock ownership), severance pay, insurance, medical, welfare, vacation
plan or any other Employee Plan.

-9-



--------------------------------------------------------------------------------



 



          (b) To the Knowledge of the Seller and the Company, no employee or
director of the Company is a party to, or is otherwise bound by, any agreement
or arrangement, including any confidentiality, noncompetition, or proprietary
rights agreement, between such employee or director and any other Person
(“Proprietary Rights Agreement”) that in any way materially adversely affects or
will affect (i) the performance of his duties as an employee or director of the
Company, or (ii) the ability of the Company to conduct its business, including
any Proprietary Rights Agreement with Seller or the Company by any such employee
or director. To the Knowledge of Seller and the Company, no director, officer,
or other key employee of the Company intends to terminate his employment with
the Company within 30 days after Closing.
          (c) Schedule 2.11 also contains a list of the following information
for each retired employee or director of the Company, or their dependents,
receiving retiree benefits from the Company or scheduled to receive retiree
benefits in the future from the Company: name, retiree medical insurance
coverage, retiree life insurance coverage, and other retiree benefits.
     2.12 Labor Disputes; Compliance. Since January 1, 2003, the Company has not
been or is not a party to any collective bargaining or other labor Contract.
Since January 1, 2003, there has not been and, there is not presently pending,
existing or to the Knowledge of Seller and the Company, Threatened (a) any
material strike, slowdown, picketing, organizing campaign, work stoppage, or
employee grievance process, (b) any material Proceeding against or affecting the
Company relating to the alleged violation of any Legal Requirement pertaining to
labor relations or employment matters, including any material charge or
complaint filed by an employee or union with the National Labor Relations Board,
the Equal Employment Opportunity Commission, or any comparable Governmental
Body, organizational activity, or other material labor or employment dispute
against or affecting the Company or its premises, or (c) any application for
certification of a collective bargaining agent. There is no lockout of the
employees by the Company, and no such action is contemplated by the Company.
Except as set forth on Schedule 2.12, the Company has complied in all material
respects with all Legal Requirements relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, collective
bargaining, the payment of social security and similar taxes, occupational
safety and health, and plant closing. The Company is not liable for the payment
of any material compensation, damages, taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.
     2.13 WARN Act. Since January 1, 2003, neither Seller nor the Company has
effectuated (a) a “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act (the “WARN Act”), 29 U.S.C. §§ 2101 et seq.,)
affecting any site of employment or one or more facilities or operating units
within any site of employment or facility of the Business, or (b) a “mass
layoff” (as defined in the WARN Act) affecting any site of employment or
facility of the Business where liabilities under the WARN Act remain, nor has
Seller or the Company been affected by any transaction or engaged in layoffs or
employment terminations relating to the Business sufficient in number to trigger
application of any similar state or local law where liabilities under such law
remain.
2.14 Employee Benefits.

-10-



--------------------------------------------------------------------------------



 



          (a) Set forth on Schedule 2.14(a) is a list of all “employee benefit
plans” as defined by Section 3(3) of ERISA, all specified fringe benefit plans
as defined in Section 6039D of the Code, and all other bonus,
incentive-compensation, deferred-compensation, profit-sharing, stock-option,
stock-appreciation-right, stock-bonus, stock-purchase, employee-stock-ownership,
savings, severance, change-in-control, supplemental-unemployment, layoff,
salary-continuation, retirement, pension, health, life-insurance, disability,
accident, group-insurance, vacation, holiday, sick-leave, fringe-benefit or
welfare plan, and any other benefit plan, agreement, policy, practice,
commitment, contract or understanding (whether qualified or nonqualified,
currently effective or terminated, written or unwritten) and any trust, escrow
or other agreement related thereto that (i) is maintained or contributed to by
the Company or any other Person controlled by, controlling or under common
control with the Company (within the meaning of Section 414 of the Code or
Section 4001(a)(14) or 4001(b) of ERISA) (“ERISA Affiliate”) or has been
maintained or contributed to in the last six years by the Company or any ERISA
Affiliate, and with respect to which the Company has or may have any liability,
and (ii) provides benefits, or describes policies or procedures applicable to
any current or former director, officer, employee or service provider of the
Company or any ERISA Affiliate, or the dependents of any thereof, regardless of
how (or whether) liabilities for the provision of benefits are accrued or assets
are acquired or dedicated with respect to the funding thereof (collectively the
“Employee Plans”). No Employee Plan is (x) a “Defined Benefit Plan” (as defined
in Section 414(l) of the Code); (y) a “Multiemployer Plan” (as defined in
Section 3(37) of ERISA); or (z) a plan subject to Title IV of ERISA, other than
a Multiemployer Plan.
          (b) Seller has delivered to Buyer copies of (i) the material documents
comprising each Employee Plan (or, with respect to any Employee Plan which is
unwritten, a detailed written description of eligibility, participation,
benefits, funding arrangements, assets and any other material documents which
relate to the obligations of Seller, the Company or any ERISA Affiliate);
(ii) all trust agreements, insurance contracts or any other funding instruments
related to the Employee Plans; (iii) the most recent rulings, determination
letters, no-action letters or advisory opinions from the IRS, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation (“PBGC”) or any
other Governmental Body that pertain to any Employee Plan and any open requests
therefor; (iv) the most recent actuarial and financial reports (audited and/or
unaudited) and the annual reports filed with any Government Body with respect to
the Employee Plans during the current year and each of the three preceding
years; (v) all collective bargaining agreements pursuant to which contributions
to any Employee Plan(s) have been made or obligations incurred (including both
pension and welfare benefits) by the Company or any ERISA Affiliate, and all
collective bargaining agreements pursuant to which contributions are being made
or obligations are owed by such entities; (vi) all contracts with third-party
administrators, actuaries, investment managers, consultants and other
independent contractors that relate to any Employee Plan; and (vii) all summary
plan descriptions, employee handbooks and other material written communications
regarding the Employee Plans.
          (c) Except as set forth on Schedule 2.14(c), full payment has been
made for all amounts that are required under the terms of each Employee Plan to
be paid as contributions with respect to all periods prior to and including the
last day of the most recent fiscal year of such Employee Plan ended on or before
the date of this Agreement and all periods thereafter

-11-



--------------------------------------------------------------------------------



 



prior to the Closing Date, and no accumulated funding deficiency or liquidity
shortfall (as those terms are defined in Section 302 of ERISA and Section 412 of
the Code) has been incurred with respect to any such Employee Plan, whether or
not waived. The Company is not required to provide security to an Employee Plan
under Section 401(a)(29) of the Code.
          (d) The Company has, at all times, complied, and currently complies,
in all material respects with the applicable continuation requirements for its
welfare benefit plans, including (1) Section 4980B of the Code (as well as its
predecessor provision, Section 162(k) of the Code) and Sections 601 through 608,
inclusive, of ERISA, which provisions are hereinafter referred to collectively
as “COBRA” and (2) any applicable state statutes mandating health insurance
continuation coverage for employees.
          (e) Except as set forth on Schedule 2.14(e), the form of all Employee
Plans is in compliance in all material respects with the applicable terms of
ERISA, the Code, and any other applicable laws, including the Americans with
Disabilities Act of 1990, the Family Medical Leave Act of 1993 and the Health
Insurance Portability and Accountability Act of 1996, and such plans have been
operated in material compliance with such laws and the written Employee Plan
documents. Neither Seller nor the Company has violated the requirements of
Section 404 of ERISA.
          (f) Each Employee Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS,
and neither Seller nor the Company has Knowledge of any circumstances that will
result in revocation of any such favorable determination letter. Each trust
created under any Employee Plan has been determined to be exempt from taxation
under Section 501(a) of the Code, and neither Seller nor the Company has
Knowledge of any circumstance that will result in a revocation of such
exemption. No Employee Plan utilizes a funding vehicle described in
Section 501(c)(9) of the Code or is subject to the provisions of Section 505 of
the Code. With respect to each Employee Plan, no event has occurred or condition
exists that will or could reasonably be expected to give rise to a loss of any
intended tax consequence or to any Tax under Section 511 of the Code.
          (g) There is no material pending or to the Knowledge of the Seller and
the Company threatened Proceeding relating to any Employee Plan, nor to the
Knowledge of the Seller and the Company, is there any basis for any such
Proceeding. Neither Seller, the Company nor any fiduciary of an Employee Plan
has engaged in a transaction with respect to any Employee Plan that, assuming
the taxable period of such transaction expired as of the date hereof, could
subject Seller, the Company or Buyer to a material Tax or penalty imposed by
either Section 4975 of the Code or Section 502(l) of ERISA or a violation of
Section 406 of ERISA. The Contemplated Transactions will not result in the
potential assessment of a Tax or penalty under Section 4975 of the Code or
Section 502(l) of ERISA nor result in a violation of Section 406 of ERISA.
          (h) Seller and the Company have maintained workers’ compensation
coverage as required by applicable state law through purchase of insurance and
not by self-insurance or otherwise.

-12-



--------------------------------------------------------------------------------



 



          (i) Except as required by Legal Requirements or as set forth on
Schedule 2.14(i), the consummation of the Contemplated Transactions will not
accelerate the time of vesting or the time of payment, or increase the amount,
of compensation due to any director, employee, officer, former employee or
former officer of Seller or the Company. Except as disclosed on Schedule
2.14(i), there are no contracts or arrangements providing for payments by Seller
or the Company, in their current form, that could subject any Person to
Liability for tax under Section 4999 of the Code.
          (j) Except for the continuation coverage requirements of COBRA or
similar statute, the Company has no potential Liability for benefits to
employees, former employees or their respective dependents with respect to
claims incurred following termination of employment or retirement under any of
the Employee Plans that are Employee Welfare Benefit Plans.
          (k) Except as set forth on Schedule 2.14(k), no Contemplated
Transaction will result in an amendment, modification or termination of any of
the Employee Plans. No written or oral representations have been made to any
employee or former employee of Seller or the Company promising or guaranteeing
any employer payment or funding for the continuation of medical, dental, life or
disability coverage for any period of time beyond the end of the current plan
year (except to the extent of coverage required under COBRA or similar statute).
Except as set forth in Section 6.1 hereof, no written or oral representations
have been made by Seller or the Company to any employee or former employee of
Seller or the Company concerning the employee benefits of Buyer.
     2.15 Compliance With Legal Requirements; Governmental Authorizations.
          (a) Except as set forth on Schedule 2.15(a): (i) the Company is, and
at all times since January 1, 2001 has been, in material compliance with each
Legal Requirement that is or was applicable to it or to the conduct or operation
of the Business, including its reimbursement, marketing, billing and collection
practices; (ii) notwithstanding any qualifications as to time and materiality
set forth in subsection (a)(i) above, no event has occurred or circumstance
exists that (with or without notice or lapse of time) may give rise to any
obligation on the part of the Company to undertake, or to bear all or any
portion of the cost of, any repayment of overpayments made to the Company by
Medicare, Medicaid or any other governmentally funded health care reimbursement
program or payment of penalties or other amounts in connection therewith;
(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may give rise to any obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of, any Remedial Action of
any material nature; and (iv) the Company has not received, at any time since
January 1, 2001, any notice or other communication (whether oral or written)
from any Governmental Body regarding (A) any actual or alleged material
violation of, or material failure to comply with, any Legal Requirement, (B) any
actual or alleged obligation on the part of the Company to undertake, or to bear
all or any portion of the cost of, any Remedial Action of any material nature,
or (C) any obligation on the part of the Company to undertake, or to bear all or
any portion of the cost of, any repayment of overpayments made to the Company by
Medicare, Medicaid or any other governmentally funded health care reimbursement
program or payment of penalties or other

-13-



--------------------------------------------------------------------------------



 



amounts in connection therewith. Neither Seller nor the Company has received
notice of any material change and does not have Knowledge of any potential
material change in its status as a Medicare or Medicaid participating supplier
with Medicare or Medicaid. Neither the Seller nor the Company, nor, to the
Knowledge of Company, any officer, director, employee, contractor or vendor of
any of them, is now or has ever been suspended or excluded from participation in
Medicare, Medicaid or any other governmentally funded health care reimbursement
program.
          (b) The Company holds all Governmental Authorizations that are
material to operation of the Business, including those necessary to be a
Medicare or Medicaid participating supplier. Each Governmental Authorization
material to operation of the Business is valid and in full force and effect.
Except as set forth on Schedule 2.15(b): (i) the Company is, and at all times
since January 1, 2001, has been, in material compliance with the terms and
requirements of each Governmental Authorization material to operation of the
Business; (ii) no event has occurred or circumstance exists that may (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a material violation of or a failure to comply with any material term or
requirement of any Governmental Authorization material to operation of the
Business or (B) result directly or indirectly in the revocation, withdrawal,
suspension, cancellation or termination of, or any modification to, any
Governmental Authorization material to operation of the Business; (iii) the
Company has not received, at any time since January 1, 2001, any notice or other
communication (whether oral or written) from any Governmental Body regarding
(A) any actual or alleged violation of or failure to comply with any term or
requirement of any Governmental Authorization or (B) any actual or proposed
revocation, withdrawal, suspension, cancellation, termination of or modification
or restriction to any Governmental Authorization; and (iv) all applications
required to have been filed for the renewal of the Governmental Authorizations
material to operation of the Business have been duly filed on a timely basis
with the appropriate Governmental Bodies, and all other filings required to have
been made with respect to such Governmental Authorizations have been duly made
on a timely basis with the appropriate Governmental Bodies.
          (c) Notwithstanding any disclosure made elsewhere herein, since
January 1, 2001, neither Seller nor the Company has engaged in any activities,
nor, to the Knowledge of Company, has any event occurred or circumstance
existed, which would constitute or give rise to a material violation of, or
subject Seller or the Company to mandatory or permissive exclusion under, 31
U.S.C. §3729, or 42 U.S.C. §§1320a-7, 1320a-7a or §1320a-7b or any regulation
promulgated thereunder, or any comparable state or local statutes or
regulations, or which are prohibited by rules of professional conduct including,
but not limited to, the following: (i) making or causing to be made a materially
false statement or representation of a material fact in any application for any
benefit or payment; (ii) making or causing to be made any materially false
statement or representation of a material fact for use in determining rights to
any benefit or payment; (iii) any failure by a claimant to disclose knowledge of
the occurrence of any material event affecting the initial or continued right to
any benefit or payment on its own behalf or on behalf of another, with the
intent to fraudulently secure such benefit or payment; and (iv) offering or
paying, or soliciting or receiving, any remuneration (including and kickback,
bribe or rebate) directly or indirectly, overtly or covertly, in cash or in
kind, or offering to pay or receive such remuneration (I) in return for
referring an individual to a Person for the furnishing or

-14-



--------------------------------------------------------------------------------



 



arranging for the furnishing of any item or service for which payment may be
made in whole or in part by Medicare, Medicaid or any other federal or state
health care program, as defined in such statutes and regulations, or (II) in
return for or to induce purchasing, leasing or ordering or arranging for, or
recommending, purchasing, leasing or ordering any good, facility, service or
item for which payment may be made in whole or in part by Medicare, Medicaid or
any other federal or state health care program, as defined in such statutes and
regulations.
          (d) This Section 2.15 does not pertain to matters concerning any
Environmental Law or Environmental, Health and Safety Liabilities, which, for
purposes of this Agreement, are exclusively addressed in Section 2.22 hereof.
     2.16 Legal Proceedings; Orders.
          (a) Except as set forth on Schedule 2.16(a), there is no pending
Proceeding (provided that with respect to any Proceeding involving an audit or
investigation, so long as no written notice of such audit or investigation has
been received by the Company, to the Knowledge of the Seller and the Company,
there is no such audit or investigation): (i) by or against the Company or that
otherwise relates to or may materially affect the Business; or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, any of the Contemplated Transactions. To the
Knowledge of Seller and the Company, (1) no such Proceeding has been Threatened,
and (2) no event has occurred or circumstance exists that is likely to give rise
to or serve as a basis for the commencement of any such Proceeding. Seller has
delivered or made available to Buyer copies of all pleadings, correspondence and
other documents relating to each Proceeding listed on Schedule 2.16(a). The
Proceedings listed or required to be listed on Schedule 2.16(a) will not have a
Material Adverse Effect.
          (b) Except as set forth on Schedule 2.16(b): (i) there is no Order to
which the Company or the Business is subject requiring payment in excess of
$100,000; and (ii) neither Seller or the Company, nor any officer or director of
Seller or the Company is subject to any Order that prohibits Seller, the Company
or any such officer or director of Seller or the Company from conducting the
Business.
          (c) Except as set forth on Schedule 2.16(c): (i) the Company is, and,
at all times since January 1, 2000, has been in compliance in all material
respects with all of the terms and requirements of each Order to which it or any
of the assets owned or used by it, is or has been subject; (ii) no event has
occurred or circumstance exists that may constitute or result in (with or
without notice or lapse of time) a material violation of or failure to comply in
any material respects with any term or requirement of any Order to which the
Company, or any of the assets owned or used by the Company, is subject; and
(iii) neither Seller nor the Company has received, at any time since January 1,
2000, any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible or
potential material violation of, or failure to comply with, any term or
requirement of any Order to which the Company, or any of the assets owned or
used by the Company, is or has been subject.

-15-



--------------------------------------------------------------------------------



 



          (d) This Section 2.16 does not pertain to matters concerning any
Environmental, Health and Safety Liabilities or to any Proceeding or Order
relating to any Environmental Law, which, for purposes of this Agreement, are
exclusively addressed in Section 2.22 hereof.
     2.17 No Material Adverse Change. Except as set forth on Schedule 2.17, to
the Knowledge of Seller and the Company, since the Balance Sheet Date, there has
not been any Material Adverse Change.
     2.18 Absence of Certain Changes and Events. Except as set forth on Schedule
2.18, since the Balance Sheet Date, the Company has operated the Business only
in the Ordinary Course of Business and, to the Knowledge of Seller and the
Company, there has not been any event, change, occurrence or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, since the date of the Balance
Sheet there has not been any:
          (a) change in the Company’s authorized or issued capital stock; grant
of any stock option or right to purchase shares of capital stock of the Company;
issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any shares of any such capital stock; or declaration or payment
of any dividend or other distribution or payment in respect of shares of capital
stock;
          (b) amendment to the Governing Documents of the Company;
          (c) except in the Ordinary Course of Business, payment or increase by
the Company of any bonuses, salaries, or other compensation to any shareholder,
director, officer, or employee or entry into any severance or similar Contract
with any director, officer, or employee;
          (d) except in the Ordinary Course of Business, adoption of, or
material increase in the payments to or benefits under, any profit sharing,
bonus, deferred compensation, savings, insurance, pension, retirement, or other
employee benefit plan for or with any employees of the Company;
          (e) except in the Ordinary Course of Business, damage to or
destruction or loss of any asset or property of the Company, whether or not
covered by insurance, materially and adversely affecting the properties, assets,
business, financial condition, or prospects of the Company;
          (f) except in the Ordinary Course of Business, entry into, termination
of, or receipt of notice of termination of (i) any license, distributorship,
dealer, sales representative, joint venture, credit, or similar agreement, or
(ii) any Contract or transaction involving a total remaining commitment by or to
the Company of at least $100,000;
          (g) sale (other than sales of inventory in the Ordinary Course of
Business), lease, or other disposition of any asset or property of the Company
or Encumbrance on any

-16-



--------------------------------------------------------------------------------



 



material asset or property of the Company, including the sale, lease, or other
disposition of any of the Intellectual Property Assets;
          (h) except in the Ordinary Course of Business, cancellation or waiver
of any claims or rights with a value to the Company in excess of $100,000;
          (i) material change in the accounting methods used by the Company;
          (j) except for the Conversion, any election or rescinding of any
election relating to Taxes of the Company or settlement or compromise of any
claim, action, suit, litigation, proceeding, arbitration, investigation, audit
or controversy relating to Taxes of the Company, or except as may be required by
applicable law, any changes to any of the Company’s methods of reporting income
or deductions for federal income tax purposes from those employed in the
preparation of its or Sellers most recently filed federal tax returns if any of
the foregoing actions would have an adverse effect on Buyer or the Company
following the Closing Date; or
          (k) agreement, whether oral or written, by the Company to do any of
the foregoing.
     2.19 Third Party Payors and Suppliers.
          (a) Set forth on Schedule 2.19(a) is a list of the eight (8) most
significant third party payors (the “Major Customers”) in terms of revenue to
the Company during the twelve-month periods ended December 31, 2002, 2003 and
2004 and the six month period ended June 30, 2005, showing the approximate total
revenue of the Company from each such payor during the periods then ended.
Except to the extent set forth on Schedule 2.19(a), since December 31, 2004,
neither Seller nor the Company has received notice that any Major Customer has
ceased, or intends to cease, to do business with the Seller, the Company or
Buyer, or has reduced, or will reduce, its business in a manner that has a
Material Adverse Effect. All of the Company’s claims billed to third party
payors have been for items and services actually provided, and such claims,
items and services have been billed and provided in accordance with all
applicable requirements of such third party payors.
          (b) Set forth on Schedule 2.19(b) is a list of the ten most
significant suppliers (the “Major Suppliers”) of services (including, without
limitation, subcontractors), supplies, merchandise or other goods for the
Company in terms of purchases by the Company for the twelve-month periods ended
December 31, 2002, 2003 and 2004 and the six month period ended June 30, 2005,
showing the amount paid to each such Major Supplier during such period. Except
as disclosed on Schedule 2.19(b), since December 31, 2004, neither Seller nor
the Company has received any notice that any such Major Supplier will not sell
supplies, merchandise or other goods to Buyer and the Company on substantially
the same terms and conditions as those used in its current sales to Seller and
the Company, subject only to general and customary price increases or other
customary changes in terms, or changes in general business conditions or the
like.
     2.20 Contracts; No Defaults.

-17-



--------------------------------------------------------------------------------



 



          (a) Schedule 2.20(a) contains a list, and Seller has delivered to
Buyer copies, of: (i) each Applicable Contract that involves performance of
services or delivery of goods or materials by the Company to the Major
Customers; (ii) each Applicable Contract that involves performance of services
or delivery of goods or materials to the Company by the Major Suppliers;
(iii) each Applicable Contract that was not entered into in the Ordinary Course
of Business and that involves expenditures or receipts of the Company in excess
of $25,000; (iv) each lease, rental or occupancy agreement, license, installment
and conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $25,000 and with terms of less than one year);
(v) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property (other than
licenses to use “shrink-wrap” or “off-the-shelf” software or any other software
which is generally commercially available), including agreements with current or
former employees, consultants, or contractors regarding the appropriation or the
non-disclosure of any of the Intellectual Property Assets; (vi) each collective
bargaining agreement and other Applicable Contract to or with any labor union or
other employee representative of a group of employees of the Company; (vii) each
joint venture, partnership, and other Applicable Contract (however named)
involving a sharing of profits, losses, costs, or liabilities by the Company
with any other Person; (viii) each Applicable Contract containing covenants that
in any way purport to restrict the business activity of the Company or any
Related Person of the Company or limit the freedom of the Company or any Related
Person of the Company to engage in any line of business or to compete with any
Person; (ix) each Applicable Contract providing for payments to or by any Person
based on sales, purchases, or profits, other than direct payments for goods;
(x) each power of attorney that is currently effective and outstanding;
(xi) each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by the Company to
be responsible for consequential damages; (xii) each Applicable Contract for
capital expenditures in excess of $25,000; (xiii) each written warranty,
guaranty, and or other similar undertaking with respect to contractual
performance extended by the Company other than in the Ordinary Course of
Business; and (xiv) each amendment, supplement, and modification (whether oral
or written) in respect of any of the foregoing.
          (b) Except as set forth on Schedule 2.20(b), to Seller’s and the
Company’s Knowledge, no officer, director, agent, employee, consultant, or
contractor of the Company is bound by any Contract that purports to limit the
ability of such officer, director, agent, employee, consultant, or contractor to
(A) engage in or continue any conduct, activity, or practice relating to the
Business, or (B) assign to the Company any rights to any invention, improvement,
or discovery.
          (c) Except as set forth on Schedule 2.20(c), each Contract identified
or required to be identified on Schedule 2.20(a) is in full force and effect and
is valid and enforceable in accordance with its terms (except as such
enforceability may be limited by (i) bankruptcy, insolvency, moratorium,
reorganization and other similar Legal Requirements affecting creditors’ rights
generally and (ii) the general principles of equity, regardless of whether
asserted in a Proceeding in equity or at law).

-18-



--------------------------------------------------------------------------------



 



          (d) Except as set forth on Schedule 2.20(d): (i) the Company is, and
at all times since January 1, 2003 has been, in compliance in all material
respects with all applicable terms and requirements of each Contract identified
or required to be identified on Schedule 2.20(a); (ii) to the Knowledge of
Seller and the Company, each other Person that has or had any Liability under
each Contract identified or required to be identified on Schedule 2.20(a) is,
and at all times since January 1, 2003 has been, in compliance in all material
respects with all applicable terms and requirements of such Contract; (iii) no
event has occurred or circumstance exists that (with or without notice or lapse
of time) may contravene, conflict with, or result in a violation or breach of,
or give the Company or, to the Knowledge of Seller and the Company, any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract identified or required to be identified on Schedule 2.20(a); and
(iv) the Company has not given to or received from any other Person, at any time
since January 1, 2003, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract identified or required to be
identified on Schedule 2.20(a), except where any such failure would not have a
Material Adverse Effect.
     2.21 Insurance.
          (a) Seller has delivered to Buyer: (i) copies of all policies of
insurance to which the Company is a party or under which the Company, or any
director of the Company, is or has been covered at any time within the three
years preceding the date of this Agreement; (ii) copies of all pending
applications for policies of insurance; copies of all applications filed in
connection with current policies and (iii) any statement by the auditor of the
Company’s financial statements with regard to the adequacy of such entity’s
coverage or of the reserves for claims. Set forth on Schedule 2.21(a) is a list
of all policies of insurance to which the Company is a party, including the
policy number of each such policy.
          (b) Schedule 2.21(b) describes: (i) any self-insurance arrangement by
or affecting the Company, including any reserves established thereunder and any
partial self-insurance such as through deductibles of more than $25,000 each
occurrence, at any time during the two years preceding the date of this
Agreement, (ii) any current or previous contract or arrangement, other than a
policy of insurance, for the transfer or sharing of any material risk by the
Company, including any captive insurance company participation; and (iii) all
obligations of the Company to the Major Customers with respect to insurance and
identifies the policy under which such coverage is provided.
          (c) Schedule 2.21(c) sets forth, by year, for the current policy year
and each of the two preceding policy years: (i) a summary (whether internally
prepared or insurance company issued) of the loss experience under each policy;
(ii) a statement describing each open claim and all closed claims for an amount
in excess of $25,000 under an insurance policy, which sets forth: (A) the name
of the claimant; (B) a description of the policy by insurer, type of insurance,
and period of coverage; and (C) the amount and a brief description of the claim;
and (iii) a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

-19-



--------------------------------------------------------------------------------



 



          (d) Except as set forth on Schedule 2.21(d): (i) All policies to which
the Company is a party or that provide coverage to Seller, the Company, or any
director or officer of the Company: (A) are valid, outstanding, and enforceable;
(B) are issued by an insurer that is to the Knowledge of Seller and the Company
financially sound and reputable; (C) are sufficient for compliance with all
Legal Requirements and Contracts to which the Company is a party or by which it
is bound; (D) will continue in full force and effect following the consummation
of the Contemplated Transactions, except with respect to Seller; and (E) do not
provide for any retrospective premium adjustment or other experienced-based
liability on the part of the Company. (ii) Neither Seller nor the Company has
received (A) any refusal of coverage or any notice that a defense will be
afforded with reservation of rights, or (B) any notice of cancellation or any
other indication that any insurance policy is no longer in full force or effect
or will not be renewed or that the issuer of any policy is not willing or able
to perform its obligations thereunder. (iii) The Company has paid all premiums
due, and has otherwise performed all of its obligations, under each policy to
which the Company is a party or that provides coverage to the Company or any
director thereof. (iv) The Company has given notice to the insurer of all
material claims that may be insured thereby.
     2.22 Environmental Matters. Except as set forth on Schedule 2.22, and
except as would not reasonably be expected to have a Material Adverse Effect:
          (a) The Company is in compliance with, and has not been and is not in
violation of or subject to material liability under, any Environmental Law.
Neither Seller nor the Company has any basis to expect, nor has any of them
received, any actual or Threatened order, notice, or other communication from
any Governmental Body or other person alleging any actual or potential violation
or failure to comply with any Environmental Law, or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities in which Seller or the
Company has had an interest, or with respect to any property or Facility at or
to which Hazardous Materials were generated, manufactured, refined, transferred,
imported, used, or processed by Seller or the Company.
          (b) Seller has delivered to Buyer copies of any Phase 1 or Phase 2
reports, and similar environmental self-assessment documentation pertaining to
the Facilities, or concerning compliance by the Company with Environmental Laws.
          2.23 Intellectual Property Assets.
          (a) Set forth on Schedule 2.23(a) is a list and description of all
material patents, patent rights, trademarks, service marks, trade names, brands
and copyrights (whether or not registered and, if applicable, including pending
applications for registration) owned, used, licensed or held by the Company as
of the date hereof. Except as set forth on Schedule 2.23(a), (vii) (A) to the
Seller’s and the Company’s Knowledge, the Company is the owner of all right,
title and interest in and to all of the material Intellectual Property Assets
owned by the Company, free and clear of any Encumbrances other than Permitted
Encumbrances, and (B) the Company has the right to use and license the same in
the conduct of the Business as currently conducted; (viii) there have been no
claims made against Seller or the Company asserting the invalidity,

-20-



--------------------------------------------------------------------------------



 



abuse, misuse, or unenforceability of any of the Intellectual Property Assets;
(ix) neither Seller nor the Company has made any claim of any material violation
or infringement by others of any of its Intellectual Property Assets or
interests therein and, to the Knowledge of Seller and the Company, no grounds
for any such claims exist; (x) neither Seller nor the Company has received any
notice that it is in conflict with or infringing upon the asserted intellectual
property rights of others in connection with the Intellectual Property Assets
and, to the Knowledge of Seller and the Company, neither the use of the
Intellectual Property Assets nor the operation of the Business is infringing or
has infringed upon any intellectual property rights of others; (xi) the
Intellectual Property Assets are, in the aggregate, sufficient and include all
intellectual property rights necessary for the Company to lawfully operate the
Business as presently being operated; and (xii) to the Knowledge of Seller and
the Company, no interest in any of Seller’s or the Company’s Intellectual
Property Assets has been assigned, transferred, licensed or sublicensed by
Seller or the Company to any Person other than Buyer pursuant to this Agreement.
          (b) Schedule 2.23(b) contains a list and of all internet web sites and
internet domain names presently used by the Company comprising part of the
Intellectual Property Assets of the Company (collectively “Net Names”). All Net
Names have been registered in the name of the Company. No Net Name has been or
is now involved in any dispute, opposition, invalidation or cancellation
Proceeding and, to the Knowledge of Seller and the Company, no such action is
Threatened with respect to any Net Name. To the Knowledge of Seller and the
Company, there is no domain name application pending of any other Person which
would or would potentially interfere with or infringe any Net Name. No Net Name
is infringed or, to the Knowledge of Seller and the Company, has been
challenged, interfered with or threatened in any way. To the Knowledge of Seller
and the Company, no Net Name infringes, interferes with or is alleged to
interfere with or infringe the trademark, copyright or domain name of any other
Person.
     2.24 Certain Payments. Since January 1, 2003, neither the Company or any of
its directors or officers, nor any employee authorized by any such director or
officer, has directly or indirectly (a) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment to any Person,
private or public, regardless of form, whether in money, property, or services
(i) to obtain favorable treatment in securing business, (ii) to pay for
favorable treatment for business secured, (iii) to obtain special concessions or
for special concessions already obtained, for or in respect of the Company or
any Related Person of the Company, or (iv) in violation of any Legal
Requirement, (b) established or maintained any fund or asset belonging to the
Company that has not been recorded in the books and records of the Company.
     2.25 Relationships With Related Persons. Neither Seller nor any Related
Person of Seller or of the Company has, or since January 1, 2003 has had, any
interest in any property (whether real, personal, or mixed and whether tangible
or intangible), used in or pertaining to the Business of the Company . Neither
Seller nor any Related Person of Seller or of the Company is, or since
January 1, 2003 has owned (of record or as a beneficial owner) an equity
interest or any other financial or profit interest in, a Person that has (i) had
business dealings or a material financial interest in any transaction with the
Company, or (ii) engaged in direct competition with the Company with respect to
any of the line of the products or services of the Company set forth

-21-



--------------------------------------------------------------------------------



 



in Schedule 2.25 (a “Competing Business”) in any market presently served by the
Company, except for less than five percent (5%) of the outstanding capital stock
of any Competing Business that is publicly traded on any recognized exchange or
in the over-the-counter market.
     2.26 Brokers or Finders. Seller and its Representatives have incurred no
Liability for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement.
     2.27 Disclosure.
          (a) No representation or warranty of Seller or the Company in this
Agreement omits to state a material fact necessary to make the statements herein
or therein, in light of the circumstances in which they were made, not
misleading.
          (b) No notice given pursuant to Section 4.5 will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.
3. Representations and Warranties of Buyer
     In order to induce Seller and the Company to enter into this Agreement,
Buyer represents and warrants to Seller and the Company as follows:
     3.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, with full corporate power and authority to conduct its business
as it is now conducted.
     3.2 Authority; No Conflict.
          (a) This Agreement constitutes the legal, valid and binding obligation
of Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of each agreement to be executed or delivered by
Buyer at Closing (collectively, the “Buyer’s Closing Documents”), each Buyer’s
Closing Document will constitute the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its respective terms. Buyer
has the absolute and unrestricted right, power and authority to execute and
deliver this Agreement and the Buyer’s Closing Documents and to perform its
obligations under this Agreement and the Buyer’s Closing Documents, and such
action has been duly authorized by all necessary corporate action.
          (b) Neither the execution and delivery of this Agreement by Buyer nor
the consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to: (i) any provision of Buyer’s
Governing Documents; (ii) any resolution adopted by the board of directors or
the shareholders of Buyer; (iii) any Legal Requirement or Order to which Buyer
may be subject; or (iv) any Contract to which Buyer is a party or by which Buyer
may be bound.

-22-



--------------------------------------------------------------------------------



 




     Except as set forth on Schedule 3.2, Buyer is not and will not be required
to obtain any Consent from any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions.
     3.3 Investment Intent. Buyer is acquiring the Interests for its own account
and not with a view to their distribution within the meaning of Section 2(11) of
the Securities Act.
     3.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal or otherwise interfering with, any of the
Contemplated Transactions. To Buyer’s Knowledge, no such Proceeding has been
Threatened.
     3.5 Brokers or Finders. Buyer and its Representatives have incurred no
Liability for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement.
     3.6 No Outside Reliance. Buyer acknowledges that it has conducted to its
satisfaction an independent investigation of the financial condition, results of
operations, assets, liabilities, properties and projected operations of the
business of the Company and the Seller and, in making the determination to
proceed with the Contemplated Transactions, has relied solely on the results of
its own independent investigation and the representations and warranties set
forth in Section 2 hereof, provided, however, that no such investigation shall
in any way preclude or limit Buyer’s ability to recover for breaches of such
representations and warranties under Section 10 herein. Such representations and
warranties constitute the sole and exclusive representations and warranties of
the Company and the Seller, respectively, to Buyer in connection with the
Contemplated Transactions, and Buyer acknowledges and agrees that neither the
Company nor Seller is making any representation or warranty whatsoever, express
or implied, beyond those expressly given in this Agreement, including any
implied warranty as to the condition, merchantability or suitability as to any
of the assets or properties of the Company. Buyer further acknowledges and
agrees that any estimates, projections, forecasts or other predictions that may
have been provided to Buyer or any of its employees, agents or Representatives
are not representations or warranties of the Company or Seller, or any of their
respective Related Persons, and were not relied upon by the Buyer in entering
into this Agreement or consummating the Contemplated Transactions.
     3.7 Disclosure.
          (a) No representation or warranty of Buyer in this Agreement omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.
          (b) No notice given pursuant to Section 5.3 will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.
4. Seller’s Preclosing Covenants

-23-



--------------------------------------------------------------------------------



 



     4.1 Access and Investigation. Between the date of this Agreement and the
Closing Date, Seller and the Company will and will cause their Representatives
to, (a) afford Buyer and its Representatives (collectively, “Buyer’s Advisors”)
reasonable access to the Company’s personnel, properties (including subsurface
testing), Contracts, books and records, and other documents and data during the
Company’s normal business hours, (b) furnish Buyer and Buyer’s Advisors with
copies of all such Contracts, books and records, and other existing documents
and data as Buyer may reasonably request, and (c) furnish Buyer and Buyer’s
Advisors with such additional financial, operating, and other data and
information as Buyer may reasonably request. Notwithstanding the foregoing,
Buyer shall not, without Seller’s prior written consent, which may be withheld
at Seller’s sole and absolute discretion, contact or otherwise communicate with
any of Seller’s or the Company’s employees, customers, lenders, prospects,
vendors or suppliers or any other third parties with whom Seller or the Company
has a contractual relationship concerning this Agreement, provided, however,
that Buyer (through individuals approved by Seller) shall be permitted to meet
in person, together with a Representative of the Company, with the Company’s
contacts at its top four (4) commercial payors (United Healthcare, Sentara
Health, Anthem Blue Cross Blue Shield of Virginia, and Catalyst RX) at such time
and place each as shall be mutually agreed upon by Buyer, Seller and the
Company. Buyer, Seller and the Company agree that the purpose of these meetings
is to introduce Buyer to the representatives of such payors and to assure such
payors that the Company’s business will be conducted in accordance with historic
practices.
     4.2 Operation of the Business. Between the date of this Agreement and the
Closing Date, Seller and the Company will:
          (a) conduct the Business only in the Ordinary Course of Business; and
          (b) use their Best Efforts to preserve intact the current business
organization of the Company, keep available the services of the current
officers, employees, and agents of the Company, and maintain the relations and
good will with suppliers, customers, landlords, creditors, employees, agents,
and others having business relationships with the Company.
     4.3 Negative Covenant. Except as set forth on Schedule 4.3 or as otherwise
expressly permitted by this Agreement, between the date of this Agreement and
the Closing Date, Seller and the Company will not, without the prior consent of
Buyer, take any of the following actions:
          (a) change the Company’s authorized or issued capital stock; grant any
stock option or right to purchase shares of capital stock of the Company; issue
any security convertible into such capital stock; grant any registration rights;
purchase, redemption, retirement, or other acquisition by the Company of any
shares of any such capital stock; or declare or pay any dividend or otherwise
distribute or pay in respect of shares of capital stock;
          (b) amend the Governing Documents of the Company, except as required
by any Legal Requirement and except in connection with the Conversion;
          (c) enter into any employment or similar Contract with any director,
officer, or employee or, except in the Ordinary Course of Business consistent
with past practice, pay or

-24-



--------------------------------------------------------------------------------



 



increase any severance payment, bonuses, salaries, or other compensation to any
shareholder, director, officer, or employee;
          (d) adopt any profit sharing, bonus, deferred compensation, savings,
insurance, pension, retirement or other employee benefit plan or, except in the
Ordinary Course consistent with past practice of Business, increase the payments
to or benefits under, any profit sharing, bonus, deferred compensation, savings,
insurance, pension, retirement, or other employee benefit plan for or with any
employees of the Company;
          (e) materially change the accounting methods used by the Company; or
          (f) agree, whether oral or written, to do any of the foregoing.
     4.4 Required Approvals. As promptly as practicable after the date of this
Agreement, Seller and the Company will make all filings required by Legal
Requirements to be made by them in order to consummate the Contemplated
Transactions (including all filings under the HSR Act, which shall be made no
later than three (3) Business Days after the date hereof) and use their best
efforts to furnish or cause to be furnished as promptly as practicable all
information and documents requested with respect to such Legal Requirements
(including specifically under the HSR Act) and shall otherwise cooperate with
the applicable Governmental Body in order to obtain any Legal Requirements and
Consents in connection therewith as expeditiously as possible. Between the date
of this Agreement and the Closing Date, Seller and the Company will
(a) reasonably cooperate with Buyer (at no out-of-pocket expense to Seller and
the Company) with respect to all filings that Buyer elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) reasonably cooperate with Buyer in obtaining all consents
identified on Schedule 3.2; provided that this Agreement will not require Seller
to dispose of or make any change in any portion of its business or to incur any
other burden to obtain a Governmental Authorization. Seller and the Company
shall use their best efforts to resolve such objections, if any, as any
Governmental Body may assert with respect to this Agreement and the Contemplated
Transactions in connection with the Legal Requirements. In the event that a suit
is instituted by a Person or Governmental Body challenging this Agreement and
the Contemplated Transactions as a violation of applicable antitrust or
competition laws, Seller and the Company shall use their best efforts to resist
or resolve such suit. Seller and the Company each shall, upon request by the
other, furnish Buyer with all information concerning itself, its Subsidiaries,
directors, officers and stockholders and such other matters as may reasonably be
necessary or advisable in connection with any statement, filing, ruling request,
notice or application made by or on behalf of Seller, the Company, Buyer or any
of their respective Subsidiaries to any third party and/or any Governmental Body
in connection with this Agreement and the Contemplated Transactions.
     4.5 Notification.
          (a) Between the date of this Agreement and the Closing Date, Seller
will promptly notify Buyer in writing if Seller or the Company becomes aware of
any fact or condition that causes or constitutes a Breach of any of Seller’s and
the Company’s representations and warranties as of the date of this Agreement or
becomes aware of the

-25-



--------------------------------------------------------------------------------



 



occurrence after the date of this Agreement of any fact or condition that would
(except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty had such representation or
warranty been made as of the Closing Date. The Seller and the Company shall
promptly supplement or amend the Disclosure Schedule to reflect any fact
necessary to make the representations true and correct. Any such supplement or
amendment shall be deemed to qualify the Seller’s and the Company’s
representations and warranties contained herein in determining Buyer’s rights
under Sections 7 and 10 unless such supplement or amendment arose out of a fact
which, as of the date of execution of the Agreement, constituted a breach of a
representation or warranty contained herein.
     4.6 Payment of or Cancellation of Indebtedness. Except as expressly
provided in this Agreement or on Schedule 4.6, Seller will, prior to Closing,
(i) cause all indebtedness owed to the Company by Seller or any Related Person
of Seller to be paid in full prior to Closing, (ii) cancel all indebtedness of
the Company to Seller or any Related Person of Seller, (iii) pay off any
indebtedness owed or guaranteed by the Company to any bank or other financial
institution, and (iv) use its Best Efforts to pay off in full all amounts owed
under the Master Lease Agreement between CitiCapital Technology Finance Inc. and
the Company, dated February 22, 2005.
     4.7 No Negotiation. After the date of this Agreement and until such time,
if any, as this Agreement is terminated pursuant to Section 9, Seller and the
Company will not, and will cause each of their Representatives not to, directly
or indirectly solicit, initiate, or encourage any inquiries or proposals from,
discuss or negotiate with, provide any non-public information to, or consider
the merits of any unsolicited inquiries or proposals from, any Person (other
than Buyer) relating to any transaction involving the sale of the Business, or
any of the capital stock of the Company, or any merger, consolidation, business
combination, or similar transaction involving the Company. If Seller, the
Company, or any of their officers, directors, officers, agents, employees or
affiliates receives any such inquiry or proposal, Seller shall provide written
notice to Buyer as soon as practicable of any such inquiry or proposal by any
such Person.
     4.8 Best Efforts. Between the date of this Agreement and the Closing Date,
Seller and the Company will use their Best Efforts to cause (i) the conditions
in Sections 7 and 8 to be satisfied and (ii) the Master Lease Agreement between
CitiCapital Technology Finance Inc. and the Company, dated February 22, 2005, to
be terminated and of no further force and effect as of the Effective Time.
     4.9 Change of Name. On or before the Closing Date, Seller shall (a) amend
its Governing Documents and take all other actions necessary to change its name
to one sufficiently dissimilar to Seller’s present name, in Buyer’s reasonable
judgment, to avoid confusion and (b) take all actions requested by Buyer to
enable Buyer and the Company to utilize Seller’s present name following Closing.
     4.10 Interim Financial Statements. Until the Closing Date, Seller shall
deliver to Buyer within twenty (20) Business Days after the end of each month,
copies of consolidated balance sheets, statements of income and shareholders
equity and statements of cash flows for the Company and Seller for such month
prepared in accordance with GAAP (without footnotes

-26-



--------------------------------------------------------------------------------



 



and normal year end adjustments) and certified by Seller’s chief financial
officer as to compliance with Section 2.3.
     4.11 Conversion of Company. No later than three (3) Business Days prior to
the Closing Date, Seller shall cause the Company to convert into a single member
limited liability company in Virginia (the “Conversion”). Following the
Conversion, Seller shall not take or cause to be taken any action that would
prevent the Company from being disregarded as an entity separate from its owners
under Treas. Reg. § 301.7701-3 for federal income tax purposes, and to the
extent permitted, for all other income tax purposes.
5. Buyer’s Preclosing Covenants
     5.1 Required Approvals. Buyer acknowledges that the Parties proceeding to
Closing as expeditiously as possible is an important element of the Contemplated
Transactions for Seller and, as promptly as practicable after the date of this
Agreement, Buyer will make all filings required by Legal Requirements to be made
by it in order to consummate the Contemplated Transactions (including all
filings under the HSR Act, which shall be made no later than three (3) Business
Days after the date hereof) and use its best efforts to furnish or cause to be
furnished as promptly as practicable all information and documents requested
with respect to such Legal Requirements (including specifically under the HSR
Act) and shall otherwise cooperate with the applicable Governmental Body in
order to obtain any Legal Requirements and Consents in connection therewith as
expeditiously as possible. Between the date of this Agreement and the Closing
Date, Buyer will (a) reasonably cooperate with Seller and the Company (at no
out-of-pocket expense to Buyer) with respect to all filings that Seller and the
Company elect to make or are required by Legal Requirements to make in
connection with the Contemplated Transactions, and (b) diligently pursue
obtaining all consents identified on Schedule 3.2; provided that this Agreement
will not require Buyer to dispose of or make any change in any portion of its
business or to incur any other burden to obtain a Governmental Authorization.
Buyer shall use its best efforts to resolve such objections, if any, as any
Governmental Body may assert with respect to this Agreement and the Contemplated
Transactions in connection with the Legal Requirements. In the event that a suit
is instituted by a Person or Governmental Body challenging this Agreement and
the Contemplated Transactions as a violation of applicable antitrust or
competition laws, Buyer shall use its best efforts to resist or resolve such
suit. Buyer shall, upon request by Seller and the Company, furnish the other
with all information concerning itself, its Related Persons, directors, officers
and stockholders and such other matters as may reasonably be necessary or
advisable in connection with any statement, filing, ruling request, notice or
application made by or on behalf of the Seller, the Company, Buyer or any of
their respective Subsidiaries to any third party and/or any Governmental Body in
connection with this Agreement and the Contemplated Transactions.
     5.2 Best Efforts. Except as set forth in the proviso to Section 5.1,
between the date of this Agreement and the Closing Date, Buyer will use its Best
Efforts to cause the conditions in Sections 7 and 8 to be satisfied.
     5.3 Notification. Between the date of this Agreement and the Closing Date,
Buyer will promptly notify Seller in writing if Buyer becomes aware of any fact
or condition that

-27-



--------------------------------------------------------------------------------



 



causes or constitutes a Breach of any of Buyer’s representations and warranties
as of the date of this Agreement that would reasonably be expected to result in
a failure to satisfy the condition in Section 8.1, or if Buyer becomes aware of
the occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) cause or constitute a
Breach of any such representation or warranty had such representation or
warranty been made as of the Closing Date that would reasonably be expected to
result in a failure to satisfy the condition in Section 8.1.
6. Additional Covenants
     6.1 Employee Matters.
          (a) Employees. For a period of one year following the Closing Date (or
such longer period as provided in any written employment agreement), Buyer
covenants and agrees that the employees of the Company who remain employed with
the Company (it being understood that Buyer shall in its sole discretion
determine who shall continue to be so employed) shall maintain at least the same
salary or hourly wage rate in effect immediately prior to the Closing. Such
individuals who continue their employment with Company following the Closing
Date are hereinafter referred to as the “Continuing Employees”.
          (b) Benefits.
               (i) For a period of no more than one year following the Closing
Date, or such longer period of time required by applicable Law or in any
applicable employment agreement, Buyer shall cause to be maintained the Employee
Plans, programs arrangements and policies of the Company, for each of the
Continuing Employees or shall otherwise provide such transferred employees with
compensation (including salary, wages and opportunities for commissions,
bonuses, incentive pay, overtime and premium pay), employee benefits, location
of employment and a position of employment that are, in each case, at least
substantially equivalent (in the aggregate) to those provided to such Continuing
Employee immediately prior to the Closing.
               (ii) For purposes of eligibility and vesting (but not benefit
accrual) under the employee benefit plans of Buyer providing benefits to
Continuing Employees, but expressly excluding the Buyer’s employee stock
purchase plan, (the “Buyer Plans”), Buyer shall credit each Continuing Employee
with his or her years of service with the Company, its Related Persons and any
of their predecessor entities, to the same extent as such Continuing Employee
was entitled immediately prior to the Closing to credit for such service under
any similar Employee Plan. The Buyer Plans shall not deny Continuing Employee
coverage on the basis of pre-existing conditions and shall credit such
Continuing Employee for any deductibles and out-of-pocket expenses paid in the
year of initial participation in the Buyer Plans.
               (iii) Buyer shall be liable for any and all obligations and
Liabilities in respect of employees of the Company (to the extent arising on or
after the Closing Date), in each case arising under WARN or any similar state
Legal Requirement, including any Liabilities imposed or incurred as a result of
the failure of any Party to this Agreement to give any requisite

-28-



--------------------------------------------------------------------------------



 



notice under the WARN or any similar state Legal Requirement (including in
connection with the transactions contemplated herein).
               (iv) For the eighteen (18) month period following Closing, Buyer
shall offer to provide to Robert Haft and his wife and children health
continuation medical care coverage under COBRA, at his sole expense.
7. Conditions Precedent To Buyer’s Obligation To Close
     Buyer’s obligation to purchase the Interests and to take the other actions
required to be taken by Buyer at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Buyer, in whole or in part):
     7.1 Accuracy of Representations. The representations and warranties
contained in Section 2 of this Agreement (i) that are qualified by materiality
or Material Adverse Effect shall be true and correct as if made on the Closing
Date and (ii) that are not qualified by materiality or Material Adverse Effect
shall be true and correct in all material respects as if made on the Closing
Date, except, in each case, for inaccuracies or omissions that would not
reasonably be expected to have a Material Adverse Effect, and except for the
representations and warranties in Sections 2.1 and 2.2, which shall be true in
all respects.
     7.2 Seller’s and the Company’s Performance.
          (a) All of the covenants and obligations that Seller and the Company
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.
          (b) Each document required to be delivered pursuant to Section 1.4
must have been delivered, and each of the other covenants and obligations in
Section 4 must have been performed and complied with in all material respects.
     7.3 Consents. Each Consent identified on Schedule 1.4(a)(vi), must have
been obtained and must be in full force and effect.
     7.4 No Proceedings. No temporary restraining order, preliminary or
permanent injunction or other order issues by a court or other Governmental
Authority of competent jurisdiction shall be in effect and have the effect of
making the Contemplated Transactions illegal or otherwise prohibiting
consummation of the Contemplated Transactions; provided, however, that the
provisions of this Section 7.4 shall not be available to Buyer if its failure to
fulfill its obligations shall have been the cause of, or shall have resulted in,
such order or injunction.
     7.5 No Claim Regarding Stock Ownership or Sale Proceeds. There must not
have been made or Threatened by any Person any claim asserting that such Person
(a) is the holder or the beneficial owner of, or has the right to acquire or to
obtain beneficial ownership of, any stock

-29-



--------------------------------------------------------------------------------



 



of, or any other voting, equity, or ownership interest in, the Company, or
(b) is entitled to all or any portion of the Purchase Price payable for the
Interests.
     7.6 Termination of Certain Agreements. Seller and the Company shall have
caused to be terminated prior to the Effective Time the loan agreement between
the Company and Wachovia, N.A. and the Guaranty of the Seller’s obligations to
Wachovia N.A., and shall have provided lien release waivers from Wachovia, N.A.
with respect thereto.
     7.7 UnitedHealth. UnitedHealth shall not have notified Seller or the
Company prior to Closing that it will cease or materially reduce its business
with the Company before Closing or within thirty (30) days thereafter.
8. Conditions Precedent To Seller’s Obligation To Close
     Seller’s obligation to sell the Interests and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):
     8.1 Accuracy of Representations. The representations and warranties
contained in Section 3 of this Agreement (i) that are qualified by materiality
or Material Adverse Effect shall be true and correct as if made on the Closing
Date and (ii) that are not qualified by materiality or Material Adverse Effect
shall be true and correct in all material respects as if made on the Closing
Date, except, in each case, for inaccuracies or omissions that would not
reasonably be expected to have a Material Adverse Effect, and except for the
representations and warranties in Sections 3.1 and 3.2, which shall be true in
all respects.
     8.2 Buyer’s Performance.
          (a) All of the covenants and obligations that Buyer is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.
          (b) Buyer must have delivered each of the documents required to be
delivered by Buyer pursuant to Section 1.4 and must have made the cash payments
required to be made by Buyer pursuant to Section 1.4(b)(i).
     8.3 No Injunction. There must not be in effect any Legal Requirement or any
injunction or other Order that (a) prohibits the sale of the Interests by Seller
to Buyer, and (b) has been adopted or issued, or has otherwise become effective,
since the date of this Agreement.
     8.4 Consents. Each Consent identified on Schedule 3.2, must have been
obtained and must be in full force and effect.
9. Termination

-30-



--------------------------------------------------------------------------------



 



     9.1 Termination Events. This Agreement may, by notice given prior to or at
the Closing, be terminated:
          (a) by either (i) Buyer or (ii) Seller and the Company, if a material
Breach of any provision of this Agreement has been committed by the other party
or parties and such Breach has not been waived and has continued without cure
for a period of five (5) days following notice thereof by the terminating Party;
          (b) (i) by Buyer if any condition in Section 7 has not been satisfied
as of October 1, 2005 or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller and the Company, if any condition in
Section 8 has not been satisfied as of the Closing Date or if satisfaction of
such a condition is or becomes impossible (other than through the failure of
Seller or the Company to comply with their obligations under this Agreement) and
neither Seller nor the Company has waived such condition on or before the
Closing Date;
          (c) by mutual consent of Buyer, Seller and the Company; or
          (d) by either (i) Buyer or (ii) Seller and the Company if the Closing
has not occurred (other than through the failure of any party seeking to
terminate this Agreement to comply with its obligations under this Agreement) on
or before September 15, 2005, or such later date as the parties may agree upon.
     9.2 Effect of Termination. Each party’s right of termination under Section
9.1 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies. If this Agreement is terminated pursuant to Section 9.1, all further
obligations of the parties under this Agreement will terminate, except that the
obligations in Sections 11.1 and 11.3 will survive; provided, however, that if
this Agreement is terminated by a party because of a willful or intentional
Breach of the Agreement by the other party or parties or because one or more of
the conditions to the terminating party’s obligations under this Agreement is
not satisfied as a result of the other party’s or parties’ failure to comply
with its or their obligations under this Agreement in all material respects, the
terminating party’s right to pursue all legal remedies will survive such
termination unimpaired.
10. Indemnification; Remedies
     10.1 Survival and Right to Indemnification. All representations,
warranties, covenants, and obligations in this Agreement, the supplements to
Seller’s and the Company’s schedules, the certificates delivered pursuant to
Section 1.4, and any other certificate or document delivered pursuant to this
Agreement will survive the Closing; provided, however that all of the Company’s
Liability with respect to its representations, warranties, covenants and
obligations pursuant hereto (whether or not made jointly with Seller) shall
terminate at Closing and each such representation, warranty, covenant and
obligation shall be deemed to be solely the representation, warranty, covenant
or obligation of Seller as if the Company was not a party to this Agreement. The
right to indemnification, payment of Damages or other remedy based on

-31-



--------------------------------------------------------------------------------



 



such representations, warranties, covenants, and obligations will not be
affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant, or obligation. The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.
     10.2 Indemnification and Payment of Damages by Seller and the Company.
Prior to Closing, Seller and the Company will jointly and severally and
following the Closing Seller solely will indemnify and hold harmless Buyer, the
Company, and their respective Representatives, shareholders, controlling
persons, and affiliates (collectively, the “Buyer Indemnified Persons”) for, and
will pay to the Indemnified Persons the amount of, any Damages, arising,
directly or indirectly, from or in connection with:
          (a) any Breach of any representation or warranty made by Seller or the
Company in this Agreement (without giving effect to any supplement to Seller’s
and the Company’s schedules) or any other certificate or document delivered by
Seller pursuant to this Agreement;
          (b) any Breach by Seller or the Company of any covenant or obligation
of Seller or the Company in this Agreement; or
          (c) any claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding
alleged to have been made by such Person with Seller or the Company (or any
Person acting on its behalf) in connection with any of the Contemplated
Transactions.
     Notwithstanding the foregoing, neither the Seller nor the Company shall be
obligated to provide indemnification for any Breach of a representation or
warranty contained herein to the extent that the amount of Damages arising from
such Breach is provided for in the Supplemental Reserves.
     10.3 Indemnification and Payment of Damages by Buyer. Buyer will indemnify
and hold harmless Seller and its Representatives, shareholders, controlling
persons and affiliates (collectively, “Seller Indemnified Persons”), and will
pay to the Seller Indemnified Persons the amount of any Damages arising,
directly or indirectly, from or in connection with (a) any Breach of any
representation or warranty made by Buyer in this Agreement or in any certificate
delivered by Buyer pursuant to this Agreement, (b) any Breach by Buyer of any
covenant or obligation of Buyer in this Agreement, or (c) any claim by any
Person for brokerage or finder’s fees or commissions or similar payments based
upon any agreement or understanding alleged to have been made by such Person
with Buyer (or any Person acting on its behalf) in connection with any of the
Contemplated Transactions.

-32-



--------------------------------------------------------------------------------



 



     10.4 Time Limitations. If the Closing occurs, Seller will have liability
(for indemnification or otherwise) with respect to any representation or
warranty, or covenant or obligation to be performed and complied with prior to
the Closing Date, for a period of eighteen (18) months after the Closing Date;
provided, however, that the representations and warranties set forth in
Sections 2.1, 2.2, 2.10, 2.14, 2.22, and 2.26 and the indemnification obligation
set forth in Section 10.7 shall survive the Closing for a period of three
(3) years, and provided further that the representations and warranties set
forth in Section 2.15 shall survive the Closing for a period of four (4) years.
If the Closing occurs, Buyer will have liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, for a
period of eighteen (18) months after the Closing Date; provided, however, that
the representations and warranties set forth in Section 3.5 or a claim for
indemnification or reimbursement based upon Section 10.6(e) shall survive the
Closing for a period of four (4) years.
     10.5 Monetary Limitations.
          (a) If the Closing occurs, Seller will have no liability (for
indemnification or otherwise) with respect to the matters described in this
Section 10.5(a), or, to the extent relating to any failure to perform or comply
prior to the Closing Date, clause (b) of Section 10.2, or, subject to the last
sentence of this Section 10.5(a), indemnification claims made under Section 10.7
unless the total of all Damages with respect to such matters is at least
$750,000, at which time the Seller shall be liable for all Damages in excess of
$250,000 (the “Basket”). The maximum aggregate liability of the Seller as a
result of all Damages described in Section 10.2 and in Section 10.7 shall not
exceed $11,400,000.00 (the “Cap Amount”). The Basket will not apply to any
Breach of any of Seller’s representations and warranties set forth in
Section 2.15 or to any Damages arising out of the failure of the Company to pay
Income Taxes for taxable periods (or portions thereof) ending on or before the
Closing Date and neither the Basket nor the Cap Amount will apply to any Breach
of any of Seller’s representations and warranties set forth in Sections 2.1,
2.2, or 2.26 such that Buyer shall be entitled to recover the full amount of
such Damages, which shall not exceed the aggregate consideration that the Seller
received hereunder.
          (b) If the Closing occurs, Seller’s liability for any Damages with
respect to any Breach of Seller’s representations and warranties set forth in
Section 2.15 shall be as follows, with the remaining liability to be assumed and
paid by Buyer: (i) with respect to the first $1,000,000.00 of Damages, liability
for fifty percent (50%) of such Damages; (ii) with respect to up to the next
$4,000,000.00 of Damages, liability for eighty percent (80%) of such Damages;
and (iii) with respect to up to the next $6,400,000.00 of Damages, liability for
one hundred percent (100%) of such Damages. For the avoidance of doubt,
liability for all such damages shall be cumulative and subject, together with
any other claims under Section 10.2, to the Cap Amount.
          (c) [Intentionally omitted.]
          (d) If the Closing occurs, in no event shall the total Liability of
Seller or Buyer with respect to claims under this Section 10 exceed the Purchase
Price.

-33-



--------------------------------------------------------------------------------



 



          (e) The amount of any Damages shall be reduced or reimbursed, as the
case may be, by any amount received by the Indemnified Person with respect
thereto under any insurance coverage or from any other party. An Indemnified
Person shall use reasonable efforts to collect any amounts available under such
insurance coverage or from such other party. If an Indemnified Person receives
an amount under insurance coverage or from a third party with respect to Damages
at any time subsequent to any indemnification provided by an Indemnifying Party,
then such Indemnified Person shall promptly reimburse the Indemnifying Party for
any payment made or expense incurred by such party in connection with providing
such indemnification up to such amount received by the Indemnified Person.
          (f) Any indemnification payments required to be made hereunder with
respect to any matter shall be reduced by the amount of any economic benefits
(including, income tax benefits) that are readily quantifiable and have been
received by the Indemnified Person as a result of the same matter.
          (g) To the extent Seller discharges any claim for indemnification
hereunder, it shall be subrogated to all related rights of the Buyer Indemnified
Parties against third parties.
          (h) The Buyer Indemnified Parties shall not be entitled to
indemnification with respect to any matters or amounts which are the subject of
a Closing Working Capital adjustment pursuant to Section 1.5.
          (i) The Basket shall be increased dollar for dollar by any refund or
recovery actually received (net of Tax costs associated with such refund or
recovery) by the Company after Closing in connection with (1) the matter
described on Schedule 10.5(i) with respect to the DMERC Audit and (2) the
Company’s amended Sales and Use Tax Returns for the State of California, which
is described on Schedule 2.10(b).
          (j) From and after the Closing, the indemnification provided in this
Section 10 shall be the sole and exclusive remedy of any Party hereto with
respect to this Agreement and the Contemplated Transactions, except with respect
to the Noncompetition Agreement. Notwithstanding any provision of this Agreement
to the contrary, nothing contained in this Agreement shall in any way limit,
impair, modify or otherwise affect the rights of Buyer to bring any claim,
demand, suit or cause of action otherwise available to Buyer based upon, or to
seek or recover any Damages arising from or related to, an allegation or
allegations that an indemnifying party had an intent to defraud (as such term
applies under common law and securities law principles) or made a willful,
intentional or reckless misrepresentation or omission of a material fact in
connection with this Agreement or any of the agreements contemplated hereby.
     (k) To the extent that a Breach of a representation or warranty contained
in Section 2 arises out of a review being conducted by the State of Virginia
first described in Item 2 to Schedule 2.9, then any Damages arising from such
Breach shall first be applied toward the Basket and then any excess Damages
arising from such Breach shall be funded eighty percent (80%) by Seller and
twenty percent (20%) by Buyer; provided, that Seller’s total liability for
Damages under this Section 10.5(k) shall be cumulative and subject to the Cap
Amount along with other Damages subject to the Cap Amount.

-34-



--------------------------------------------------------------------------------



 



     10.6 Procedure For Indemnification — Third Party Claims.
          (a) Promptly after receipt by an indemnified party under Sections 10.2
or 10.3 of notice of the commencement of any Proceeding against it, such
indemnified party will, if a claim is to be made against an indemnifying party
under such Section, give notice to the indemnifying party of the commencement of
such claim, but the failure to notify the indemnifying party will not relieve
the indemnifying party of any liability that it may have to any indemnified
party, except to the extent that the indemnifying party demonstrates that the
defense of such action is prejudiced by the indemnifying party’s failure to give
such notice.
          (b) If any Proceeding referred to in Section 10.6(a) is brought
against an indemnified party and it gives notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party will, be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (i) the
indemnifying party is also a party to such Proceeding and the indemnified party
determines in good faith that joint representation would be inappropriate, or
(ii) the indemnifying party fails to provide reasonable assurance to the
indemnified party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel reasonably satisfactory to the indemnified party
(Latham & Watkins, LLP being acceptable to Buyer for these purposes) and, after
notice from the indemnifying party to the indemnified party of its election to
assume the defense of such Proceeding, the indemnifying party will not, as long
as it diligently conducts such defense, be liable to the indemnified party under
this Section 10 for any fees of other counsel or any other expenses with respect
to the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding, other than
reasonable costs of investigation conducted at the request of the indemnifying
party. If the indemnifying party assumes the defense of a Proceeding, (i) it
will be conclusively established for purposes of this Agreement that the claims
made in that Proceeding are within the scope of and subject to indemnification;
(ii) no compromise or settlement of such claims may be effected by the
indemnifying party without the indemnified party’s consent (not to be
unreasonably withheld, conditioned or delayed) unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent (not to be unreasonably withheld, conditioned or
delayed). If notice is given to an indemnifying party of the commencement of any
Proceeding and the indemnifying party does not, within thirty (30) days after
the indemnified party’s notice is given, give notice to the indemnified party of
its election to assume the defense of such Proceeding, the indemnifying party
will be bound by any determination made in such Proceeding or any compromise or
settlement effected by the indemnified party.
          (c) Notwithstanding the foregoing, if an indemnified party determines
in good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
indemnified party may, by notice to the indemnifying

-35-



--------------------------------------------------------------------------------



 



party, assume the exclusive right to defend, compromise, or settle such
Proceeding, but the indemnifying party will not be bound by any determination of
a Proceeding so defended or any compromise or settlement effected without its
consent (which may not be unreasonably withheld).
          (d) Seller hereby consents to the non-exclusive jurisdiction of any
court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agrees that
process may be served on Seller with respect to such a claim anywhere in the
world.
          (e) The Parties covenant and agree that the protocol set forth on
Schedule 10.6(e) shall be followed without exception in connection with any
matters involving Medicare or Medicaid, including indemnification claims arising
under Section 2.15.
          (f) The Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in such defense and make available to the Indemnifying Party all
witnesses, records, materials, and information in the Indemnified Party’s
possession or under the Indemnified Party’s control relating thereto as may be
reasonably requested by the Indemnifying Party, and in contesting any claim,
demand or Proceeding which the Indemnifying Party defends, or if appropriate and
related to the claim, demand or Proceeding in question, in making any
counterclaim against the Person asserting the Third Party Claim, or any
cross-complaint against any Person. In the event the Indemnifying Party fails to
assume the defense of such Third Party Claim within thirty (30) days after
receipt of notice thereof in accordance with the terms hereof, (A) the
Indemnified Party against which such Third Party Claim has been asserted shall
have the right to undertake the defense, and (B) the Indemnifying Party agrees
to cooperate with the Indemnified Party in such defense and make available to
the Indemnified Party, all witnesses, records, materials and information in the
Indemnifying Party’s possession or under the Indemnifying Party’s control
relating thereto as may be reasonably requested by the Indemnified Party.
     10.7 Tax Indemnification.
     In addition to Section 10.2, without duplication, Seller agrees to
indemnify and hold harmless the Indemnified Persons from any Damages for (i) any
Taxes imposed on the Company with respect to Tax periods ending on or prior to
the Closing Date (a “Pre-Closing Tax Period”) and (ii) any Taxes imposed on the
Company with respect to Tax periods beginning before and ending after the
Closing Date, but only with respect to the portion of such period up to and
including the Closing Date (such portion, a “Pre-Closing Partial Period”), to
the extent such Taxes are allocable pursuant to Section 11.4(b) to the
Pre-Closing Partial Period, including, without limitation, any Taxes (other than
Transfer Taxes which are governed under Section 12.2) arising as a result of the
transactions contemplated in this Agreement to be undertaken by Seller or the
Company (including, without limitation, the Conversion described in
Sections 4.11) on or prior to the Closing Date. Notwithstanding the foregoing,
Seller shall not be liable to the Indemnified Parties for Taxes to the extent of
the amount of Taxes that are taken into account in determining Closing Working
Capital or any Taxes imposed on the Company that are payable as

-36-



--------------------------------------------------------------------------------



 



a result of any events occurring on the Closing Date after the Closing that are
outside of the ordinary course of business. Seller’s indemnification obligation
under this Section 10.7 shall survive the Closing for a period of three
(3) years and as provided in Section 10.5, Seller’s indemnification obligations
with respect to Taxes (other than Income Taxes) shall be subject to the Basket.
     10.8 Procedure For Indemnification — Other Claims. A claim for
indemnification for any matter not involving a Third-Party Claim may be asserted
by notice to the party from whom indemnification is sought.
     10.9 Payment of Indemnification Obligations. All indemnification amounts
payable to any party hereto in connection with a claim for indemnification
pursuant to this Section 10 shall be effected immediately upon final
determination of the amount of the indemnification liability by payment of cash
or delivery of a cashier’s check in the amount of the indemnification liability.
     10.10 Retention of Holdback Amount by the Seller.
          (a) At the Closing, the Seller shall retain $11,400,000.00 from the
proceeds of the Purchase Price (the “Holdback Amount”) to satisfy payment of any
future indemnification obligations of the Seller or the Company pursuant to the
terms of this Section 10. The Seller shall invest at least $5,700,000.00 of the
Holdback Amount in Required Investments. The term “Required Investments” means
(A) the following investments so long as they have maturities of six (6) months
or less: (a) obligations issued or guaranteed by the United States or by any
person controlled or supervised by or acting as an instrumentality of the United
States pursuant to authority granted by Congress; (b) obligations issued or
guaranteed by any state or political subdivision thereof rated either AA or
higher, or MIG 1 or higher, by Moody’s Investors Service, Inc. or AA or higher,
or an equivalent, by Standard & Poor’s Corporation, both of New York, New York,
or their successors; (c) commercial or finance paper which is rated either
Prime-1 or higher or an equivalent by Moody’s Investors Service, Inc. or A-1 or
higher or an equivalent by Standard & Poor’s Corporation, both of New York, New
York, or their successors; (d) certificates of deposit or time deposits of banks
or trust companies, organized under the laws of the United States, having a
minimum equity of $500,000,000 or (e) money market funds and (B) equity
securities freely tradeable without regard to volume limitations and traded on
either Nasdaq or The New York Stock Exchange, Inc. The Seller shall be entitled
to invest the remainder of the Holdback Amount as it determines.
          (b) The Seller shall not pay dividends or make liquidating
distributions involving all or a portion of the Holdback Amount until the date
that is four (4) years following the Closing; provided, however, that if on the
date that is four (4) years following the Closing there is a pending claim or
controversy governed by the terms of this Section 10, the Seller shall be
obligated to maintain that amount of the Holdback Amount, necessary to satisfy
such pending claim or controversy. In such event, the first Five Million Seven
Hundred Thousand ($5,700,000) Dollars of such Holdback Amount shall be in the
form of Required Investments.

-37-



--------------------------------------------------------------------------------



 



     10.11 Access to Company Employees. Buyer shall make available to Seller
from time to time, at no charge, members of the Company’s management as well as
other Company personnel as may be reasonably requested by Seller to assist
Seller after Closing in connection with the process described in Section 1.5
hereof or with any claim for indemnification under this Section 10.
     10.12 Tax Treatment of Indemnity Payments. Seller and Buyer agree to treat
any indemnity payment made pursuant to this Section 10 as an adjustment to the
Purchase Price for federal, state, local and foreign income tax purposes unless
a contrary treatment is required under applicable law.
11. Additional Covenants
11.1 Noncompetition, Nonsolicitation and Nondisparagement.
          (a) Noncompetition. For a period of three (3) years after the Closing
Date, Seller shall not, directly or indirectly, invest in, own, manage, operate,
finance, control, advise, render services to or guarantee the obligations of any
company identified on Schedule 11.1(a) (each, a “Competing Company” and,
together, the “Competing Companies”), provided, however, that Seller may
purchase or otherwise acquire up to (but not more than) five percent (5%) of any
class of the securities of any such Competing Company (but may not otherwise
participate in the activities of such Person) if such securities are listed on
any national securities exchange.
          (b) Nonsolicitation. For a period of three (3) years after the Closing
Date, Seller shall not, directly or indirectly: (i) cause, induce or attempt to
cause or induce any customer, supplier, licensee, licensor, franchisee,
employee, consultant or other business relation of the Company as of the date of
this Agreement to cease doing business with the Company or to deal with any
Competing Company; (ii) cause, induce or attempt to cause or induce any
customer, supplier, licensee, licensor, franchisee, employee, consultant or
other business relation of Seller or the Company on the Closing Date or within
the year preceding the Closing Date to cease doing business with the Company or,
to deal with any Competing Company; or (iii) hire, retain or attempt to hire or
retain any Continuing Employee (other than by general solicitations of
employment) or in any way interfere with the relationship between the Company
and any of its Continuing Employees.
          (c) Modification of Covenant. If a final judgment of a court or
tribunal of competent jurisdiction determines that any term or provision
contained in Sections 11.1(a) and (b) is invalid or unenforceable, then the
parties agree that the court or tribunal will have the power to reduce the
scope, duration or geographic area of the term or provision, to delete specific
words or phrases or to replace any invalid or unenforceable term or provision
with a term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision. This
Section 11.1 will be enforceable as so modified after the expiration of the time
within which the judgment may be appealed. This Section 11.1 is reasonable and
necessary to protect and preserve Buyer’s legitimate business interests and the
value of the Company and the Business and to prevent any unfair advantage
conferred on Seller.

-38-



--------------------------------------------------------------------------------



 



11.2 Intentionally Omitted.
     11.3 Confidentiality.
          (a) Seller and Buyer have entered into a letter agreement dated
August 26, 2004 (the “NDA Agreement”) and the terms of the NDA Agreement are
hereby incorporated herein by reference as if set forth in full in this
Section 11.3.
          (b) Following the Closing, Seller shall and shall cause its Related
Persons to, hold in strict confidence all, and not divulge or disclose any
Confidential Information, except to the extent required in connection with any
Legal Requirement (including preparation and filing of tax returns for
pre-closing periods) or as required or requested by any Governmental Body.
     11.4 Tax Matters.
          (a) Seller shall be responsible for preparing and filing all Income
Tax Returns with respect to Taxes relating to the Company for taxable periods
(or portions thereof) ending on or prior to the Closing Date, including any form
1120S’s to be filed by Seller after the Closing Date, and all other Tax Returns
of the Company (including all sales and use Tax Returns) that are filed on or
before the Closing Date). Buyer shall prepare or cause to be prepared all Tax
Returns of the Company, other than those described in the preceding sentence,
that are due to be filed after the Closing Date and those Tax Returns of the
Company which are filed after the Closing Date, including all sales and use and
property Tax Returns. Buyer shall furnish copies of all such Tax Returns for
periods that end on before the Closing Date and for Straddle Periods (as defined
below in Section 11.4(b)) with respect to Taxes relating to the Company, to
Seller for its review at least ten (10) days prior to the due date for filing
such Tax Returns and shall make any revisions to such Tax Returns as are not
unreasonably requested by Seller to the extent such revisions relate to Taxes of
the Company for a period that ends on or prior to the Closing Date or for a
Pre-Closing Partial Period. Such Tax Returns shall be prepared on a basis
consistent with those prepared for prior taxable periods, unless a different
treatment of any item is required by applicable law or such different treatment
does not result in increased Tax Liability to the Seller or an increased Tax
Liability to the Company with respect to a Pre-Closing Tax Period or a
Pre-Closing Partial Period. Not later than five (5) Business Days prior to the
due date for the payment of any Tax on any such Tax Return, Seller shall pay to
Buyer or the Company the amount of Taxes owed by Seller pursuant to
Section 10.7. Buyer and Seller shall provide such assistance (including the
provision of information and any required consents, powers of attorney,
authorizations or signatures) necessary or desirable to allow the applicable
party to file any Tax Returns described in this section.
     (b) In order to apportion appropriately any Taxes relating to a taxable
period that includes (but does not end on) the Closing Date (a “Straddle
Period”), the parties hereto will, to the extent permitted by applicable law,
elect with the relevant taxing authority to treat for all purposes the Closing
Date as the last day of a taxable period of the Company (a “Short Period”). In
any case where applicable law does not permit Seller to elect the Closing Date
as the last day of a Short Period, then, for purposes of this Agreement, the
portion of each Tax relating to the Company for the Pre-Closing Partial Period
shall be (i) in the case of ad valorem or property

-39-



--------------------------------------------------------------------------------



 



Taxes, be deemed to be the amount of such Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of calendar days
during the Pre-Closing Partial Period and the denominator of which is the total
number of calendar days in the Straddle Period, and (ii) in the case of all
other Taxes be determined based on an interim closing of the books as of the
close of business on the Closing Date.
     (c) For federal income tax purposes, and to the extent permitted, for all
other income tax purposes, the parties acknowledge and agree that Buyer shall be
treated as acquiring the assets held by the Company in exchange for the Purchase
Price. Buyer and Seller shall report the transaction hereunder in a manner
consistent with such treatment. Buyer and Seller agree to negotiate in good
faith to determine the amount of the Purchase Price to be allocated to the
non-competition agreement that Seller is entering into pursuant to
Section 11.1(a) of this Agreement (the “Seller Non-Compete”) and that $0 of the
Purchase Price shall be allocated to all other non-competition agreements
entered into in connection with this Agreement and the remainder of the Purchase
Price plus any liabilities of the Company that are treated as being assumed by
the Buyer for federal income tax purposes shall be allocated among the Company’s
assets in accordance with Section 1060 of the Code as provided in this
Section 11.4(c), provided that in no event will the amount allocated to the
Seller Non-Compete exceed $100,000 (the “Asset Allocation”). Consistent with the
foregoing sentence, Buyer and Seller shall use good faith efforts to agree upon,
prior to Closing the Asset Allocation and if agreed upon prior to Closing will
incorporate the Asset Allocation on a schedule to be attached hereto prior to or
at Closing. If Buyer and Seller are unable to agree upon the Asset Allocation by
the Closing Date, they shall determine the Asset Allocation within sixty
(60) days of the Closing Date. If Seller and Buyer are unable to reach a
resolution within such sixty (60) day period, then all remaining disputed issues
shall be submitted for resolution by an independent accounting firm mutually
acceptable to Seller and Buyer which shall make a final determination as to the
disputed items within thirty (30) days after such submission, and such
determination shall be final, binding and conclusive on the Seller and Buyer.
Each of the parties hereto agree that (i) none of the parties shall take a
position on any Tax Return (including IRS Form 8594), that is in any way
inconsistent with such Asset Allocation without the written consent of the other
party or unless specifically required by an applicable governmental authority,
and (ii) they shall promptly advise each other regarding the existence of any
tax audit, controversy or litigation related to such Asset Allocation.
Notwithstanding the foregoing, nothing contained herein shall prevent Buyer or
Seller from settling any proposed deficiency or adjustment by any governmental
authority based upon or arising out of the Asset Allocation, and neither Buyer
nor Seller shall be required to litigate before any court any proposed
deficiency or adjustment by any governmental authority challenging such Asset
Allocation.
     (d) If after the Closing Date either party hereto receives any notice,
letter, correspondence, claim or decree relating to Taxes of the Company from
any taxing authority (a “Tax Notice”) for periods or portions of period that end
or prior to the Closing Date or for which an indemnification claim may be made
hereunder, the party receiving such Tax Notice shall deliver such Tax Notice to
the other party hereto. Seller shall have the right to handle, defend, conduct
and control any Tax audit or other proceeding that relates to Taxes for which
Seller may have liability provided that Seller shall not compromise or settle
any such Tax audit or

-40-



--------------------------------------------------------------------------------



 



proceeding without obtaining Buyer’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed. In the event that Seller fails to
provide Buyer with a written notice that it elects to defend a Tax audit or
proceeding described in this Section 11.4(d) within thirty (30) days of
receiving a Tax Notice, Buyer shall have the right to handle, defend, conduct
and control such Tax audit or proceeding and Seller shall have the right to
participate in such Tax audit or proceeding at its own expense. Buyer shall also
have the right to compromise or settle any such Tax audit or proceeding that it
controls pursuant to the preceding sentence, subject to Seller’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed. To the
extent of any conflict between the provision set forth in this Section 11.4(d)
and the provision set forth in Section 10.6 of this Agreement, the provisions
set forth in this Section shall control.
     (e) Without the Seller’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, the Buyer shall not and it shall
not permit or cause the Company or any of its Affiliates to make or change any
Tax election, amend any Tax Return of the Company for a period that ends on
prior to the Closing or for a Straddle Period, take any action or enter into any
transaction that results in any increased Tax liability of the Seller or the
owners of the Seller or that would increase the indemnification obligation of
the Seller under this Agreement unless such election, amendment, action or
transaction is required by applicable law.
     (f) Buyer agrees to assume the preparation and filing of all income tax
withholding and employment tax forms (including Forms W-2) for all Company
employees for the full 2005 calendar year in accordance with the alternate
procedure set forth in Rev. Proc. 2004-53, 2004-34 I.R.B. 320.
     (g) Buyer and Seller shall furnish or cause to be furnished to each other,
as promptly as practicable, such information and assistance relating to the
Company as is reasonably necessary for the preparation and filing of any Tax
Return, claim for refund or other filings relating to Tax matters, for the
preparation for any Tax audit, for the preparation for any Tax protest, for the
prosecution or defense of any suit or other proceeding relating to Tax matters.
12. General Provisions
     12.1 Expenses. Except as otherwise expressly provided in this Agreement,
each party to this Agreement will bear its respective expenses incurred in
connection with the preparation, execution, and performance of this Agreement
and the Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants in connection with this Agreement and
the Contemplated Transactions; provided that the fees and expenses of Seller’s
and the Company’s attorneys, finders and brokers will be borne by Seller. Buyer
will pay one-half and Seller will pay one-half of the HSR Act filing fee. In the
event of termination of this Agreement, the obligation of each party to pay its
own expenses will be subject to any rights of such party arising from a Breach
of this Agreement by another party.
     12.2 Transfer Taxes. All Transfer Taxes applicable to, or resulting from,
the purchase of the Interests contemplated under this Agreement shall be borne
equally by Seller and Buyer.

-41-



--------------------------------------------------------------------------------



 



     12.3 Public Announcements. Any public announcement or similar publicity
with respect to this Agreement or the Contemplated Transactions will be issued,
if at all, at such time and in such manner as agreed by each of the parties
hereto, except as required by Legal Requirements. Unless consented to in writing
by each party hereto in advance or required by Legal Requirements, prior to the
Closing, each party to this Agreement shall, and shall cause the Company to,
keep this Agreement strictly confidential and may not make any disclosure of
this Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Company’s employees, customers, and suppliers
and others having dealings with the Company will be informed of the Contemplated
Transactions, and Buyer will have the right to be present for any such
communication. The foregoing will in no way preclude communications or
disclosures by the parties necessary to comply with any applicable accounting,
stock exchange or federal securities disclosure obligations.
     12.4 Notices. All notices, notifications, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by notice to the other parties):

     
Seller:
  National Pharmacies Group, Inc.
 
  2157 Apperson Drive
 
  Salem, Virginia 24153
 
  Attention: David Dixon and J. O’Neil Leftwich
 
  Facsimile No.: (540) 777-0015 (Dixon)
 
  Facsimile No.: (888) 797-4643 (Leftwich)
 
   
with copies to
  Latham & Watkins, LLP
 
  555 Eleventh Street, NW
 
  Washington, DC 20004
 
  Attention: Michael Schlesinger, Esq.
 
  Facsimile No.: (202) 637-2201
 
  Robert Haft
 
  2346 Massachusetts Avenue NW
 
  Washington, DC 20008
 
   
Buyer:
  PolyMedica Corporation
 
  11 State Street
 
  Woburn, Massachusetts 01801
 
  Attention: Chief Executive Officer
 
  Facsimile No.: (781) 938-6950

-42-



--------------------------------------------------------------------------------



 



     
with copies to
  PolyMedica Corporation
 
  11 State Street
 
  Woburn, Massachusetts 01801
 
  Attention: Devin Anderson, Esq.
 
  Facsimile No.: (781) 935-0695
 
  Weil, Gotshal & Manges LLP
 
  100 Federal Street, 34th Floor
 
  Boston, Massachusetts 02110
 
  Attention: James Westra, Esq.
 
  Facsimile No.: (617) 772-8333

     12.5 Jurisdiction; Service Of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought against any of the parties in the courts of the State of
Delaware, or, if it has or can acquire jurisdiction, in any United States
District Court sitting in Delaware, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world. Each party waives personal service of
any and all process upon it, and irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by certified mail, postage prepaid, to such party at
the address set forth above, such service to become effective five business days
after mailing.
     12.6 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
     12.7 Enforcement of Agreement. The parties acknowledge and agree that in
the event of a Breach of this Agreement, the non-breaching party would be
irreparably damaged and could not be adequately compensated in all cases by
monetary damages alone. Accordingly, in addition to any other right or remedy to
which the non-breaching party may be entitled, at law or in equity, it shall be
entitled to enforce any provision of this Agreement by a decree of specific
performance and to temporary, preliminary and permanent injunctive relief to
prevent Breaches or threatened Breaches of any of the provisions of this
Agreement, without posting any bond or other undertaking.

-43-



--------------------------------------------------------------------------------



 



     12.8 Further Assurances. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement.
     12.9 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.
     12.10 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.
     12.11 Disclosure Schedules.
          (a) The schedules to this Agreement, and any supplement thereto, must
relate only to the representations and warranties in the Section of the
Agreement to which they expressly relate or to which any disclosure therein is
readily apparent.
          (b) In the event of any inconsistency between the statements in the
body of this Agreement and those in the schedules, the statements in the body of
this Agreement will control.
     12.12 Assignments, Successors, and No Third-Party Rights. No party may
assign any of its rights under this Agreement without the prior consent of the
other parties, except that Buyer may assign any of its rights under this
Agreement to any Related Person of the Buyer; provided that no such assignment
shall release Buyer from its liabilities hereunder. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are

-44-



--------------------------------------------------------------------------------



 



for the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.
     12.13 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
     12.14 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.
     12.15 Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence.
     12.16 Governing Law. This Agreement will be governed by the laws of the
State of Delaware without regard to conflicts of laws principles.
     12.17 Legal Fees. Each party shall pay its own attorneys’ fees and other
costs and expenses incurred as a result of any legal proceeding commenced in
connection with this Agreement.
     12.18 Execution of Agreement. This Agreement may be executed in
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
13. Definitions And Usage
     13.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for purposes of this Agreement, the following terms and variations
thereof have the meanings specified or referred to in this Section 13.1:
     “Accounts Receivable”—all accounts receivable and other rights to payment
from customers of the Company for products sold or services rendered thereto,
whether or not generated in the Ordinary Course of Business, including the full
benefit of all security for such accounts or rights to payment and any claim,
remedy or other related right.
     “Adjustment Amount”—as defined in Section 1.5(b)(i).

-45-



--------------------------------------------------------------------------------



 



     “Agreement”—as defined in the preamble.
     “Annual Financial Statements”—as defined in Section 2.3.
     “Applicable Contract”—any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.
     “Asset Allocation”—as defined in Section 11.4(c).
     “Balance Sheet”—as defined in Section 2.3.
     “Balance Sheet Date”—as defined in Section 2.3.
     “Basket” —as defined in Section 10.5(a).
     “Best Efforts”—the efforts that a prudent business Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible.
     “Breach”—(a) any breach of, or any inaccuracy in, any representation or
warranty, (b) any claim (by any Person) or other occurrence or circumstance that
is or was inconsistent with any representation or warranty or (c) any breach of,
or failure to perform or comply with, any covenant or obligation.
     “Business”—as defined in the recitals of this Agreement.
     “Business Day”—any day other than (a) Saturday or Sunday or (b) any other
day on which banks in Woburn, Massachusetts are permitted or required to be
closed.
     “Buyer”—as defined in the preamble.
     “Buyer Plans”—as defined in Section 6.1(b)(ii).
     “Buyer Indemnified Persons”—as defined in Section 10.2.
     “Buyer’s Advisors”—as defined in Section 4.1.
     “Buyer’s Closing Documents”—as defined in Section 3.2(a).
     “Buyer’s Officer Certificate” – a certificate of an officer of Buyer in the
form of Exhibit G.
     “Buyer’s Secretary Certificate” – a certificate of the Secretary of Buyer
in the form of Exhibit H.
     “Cap Amount” – as defined in Section 10.5(a).

-46-



--------------------------------------------------------------------------------



 



     “Closing”—as defined in Section 1.3.
     “Closing Working Capital” – as of Closing, the excess of (x) the sum of the
Company’s cash, cash equivalents, accounts receivables, inventory, prepaid
assets and other assets that may be properly classified as current assets in
conformity with GAAP, over (y) the Company’s liabilities that may be properly
classified as current liabilities in conformity with GAAP. Closing Working
Capital shall be calculated after giving effect to payment in full of that
certain Master Lease Agreement between CitiCapital Technology Finance Inc. and
the Company, dated February 22, 2005, whether or not paid off by the Effective
Time. In addition, Closing Working Capital shall be prepared in good faith in
accordance with GAAP applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments
and valuation and estimation and accrual methodologies that were used in the
preparation of the Company’s audited Financial Statements for the most recent
fiscal year end Closing Working Capital was being prepared and audited as of a
fiscal year end.
     “Closing Working Capital Statement” – as defined in Section 1.5(b)(ii).
     “Closing Date”—the date and time as of which the Closing actually takes
place.
     “COBRA”— the Consolidated Omnibus Reconciliation Act of 1985, as amended,
and the rules and regulations promulgated thereunder.
     “Code”—the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
     “Company”—as defined in the preamble.
     “Competing Business”—as defined in Section 2.25.
     “Competing Company”—as defined in Section 11.1(a).
     “Confidential Information”—all knowledge, documents, materials and
information, not generally known to the public, regarding matters relating to
the Company and/or the Company’s Business, including its finances, financial
condition, owners, technology, products, services, research and development,
marketing, operations or plans, technical data, trade secrets or know-how,
equipment procurement plans or designs, ideas, inventions, specifications,
techniques, discoveries, models, software, including source code and object
code, systems, technology research and development partners and/or materials
vendors, customer lists and customers and employees (including names, contacts
and other information relating to existing or potential key employees of the
Company).
     “Consent”—any approval, consent, ratification, waiver or other
authorization of any Person.
     “Contemplated Transactions”— (a) the sale of the Interests by Seller to
Buyer; (b) the execution, delivery and performance of the Noncompetition
Agreement and the Seller’s Release;

-47-



--------------------------------------------------------------------------------



 



(c) the performance by Buyer, Seller and the Company of their respective
covenants and obligations under this Agreement; and (d) Buyer’s acquisition of
the Interests.
     “Continuing Employees”—as defined in Section 6.1(a).
     “Contract”—any agreement, contract, Lease, consensual obligation, promise
or undertaking (whether written or oral and whether express or implied), which
is, or intended to be, legally binding.
     “Conversion” —as defined in Section 4.11.
     “Damages” – means any and all costs, Taxes, liabilities, obligations,
damages, expenses, and reasonable attorneys’ fees. Notwithstanding anything to
the contrary in his Agreement, “Damages” shall expressly exclude lost profits,
consequential damages, special damages, punitive damages, exemplary damages,
multiple damages and other penalty damages, except and solely to the extent such
types of Damages are actually paid in respect of a Third Party Claim.
     “Effective Time”—as defined in Section 1.3.
     “Employee Plans”—as defined in Section 2.14(a).
     “Encumbrance”—any charge, claim, community or other marital property
interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, building or use
restriction, servitude, conditional sales agreement, right of first option,
right of first refusal or similar restriction, encumbrance or right of third
parties, whether voluntarily or by operation of law, and includes any agreement
to give any of the foregoing in the future, and any contingent sale or other
title retention agreement or lease in the nature thereof.
     “Environment”—soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.
     “Environmental, Health and Safety Liabilities”—any cost, damage, expense,
liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law.
     “Environmental Law”—any Legal Requirement that requires or relates to
(a) advising appropriate authorities, employees or the public of intended or
actual Releases of pollutants or hazardous substances or materials, violations
of discharge limits or other prohibitions that could have significant impact on
the Environment; (b) preventing or reducing to acceptable levels the Release of
pollutants or hazardous substances or materials into the Environment;
(c) reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes that are generated; (d) assuring that products are
designed, formulated, packaged and used so that they do not present unreasonable
risks to human health or the Environment when used or disposed of; (e)

-48-



--------------------------------------------------------------------------------



 



protecting resources, species or ecological amenities; (f) reducing to
acceptable levels the risks inherent in the transportation of hazardous
substances, pollutants, oil or other potentially harmful substances; or
(g) cleaning up pollutants that have been Released, preventing the Threat of
Release or paying the costs of such clean up or prevention.
     “ERISA”—the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
     “ERISA Affiliate”—as defined in Section 2.14(a).
     “Estimated Closing Statement” – as defined in Section 1.5(a)(i).
     “Estimated Closing Working Capital” – as defined in Section 1.5(a)(i).
     “Estimated Closing Working Capital Excess” – as defined in
Section 1.5(a)(ii).
     “Estimated Closing Working Capital Shortfall” – as defined in Section
1.5(a)(ii).
     “Exchange Act”—the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     “Facilities”—any real property, leaseholds, or other interests currently
owned or operated by the Company and any buildings, plants, structures, or
equipment (including motor vehicles, tank cars, and rolling stock) currently or
formerly owned or operated by the Company.
     “Financial Statements”—as defined in Section 2.3.
     “GAAP”—generally accepted accounting principles for financial reporting in
the United States, in effect from time to time applied consistently with the
Balance Sheet and the other Financial Statements.
     “Governing Documents”—with respect to any corporation, the corporate
charter and the bylaws; as amended or supplemented from time to time, all
equityholders’ agreements, voting agreements, voting trust agreements, joint
venture agreements, registration rights agreements or other agreements or
documents, as amended or supplemented from time to time, relating to the
organization, management or operation thereof or relating to the rights, duties
and obligations of the equityholders thereof.
     “Governmental Authorization”—any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.
     “Governmental Body”—any: (a) nation, state, county, city, town, borough,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental powers); (d) multinational organization or
body; (e) body

-49-



--------------------------------------------------------------------------------



 



exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or (f) official of any of the foregoing.
     “Hazardous Material”—any substance, material or waste which is regulated by
any Governmental Body, including any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,” “toxic
waste” or “toxic substance” under any provision of Environmental Law, and
including petroleum, petroleum products, asbestos, presumed asbestos-containing
material or asbestos-containing material, urea formaldehyde and polychlorinated
biphenyls.
     “Holdback Amount”—as defined in Section 10.10(a).
     “HSR Act”—the Hart-Scott-Rodino Antitrust Improvements Act of 1976 or any
successor law, and regulations and rules issued pursuant to that act or any
successor law.
     “Income Taxes” means all federal, state, local and foreign income taxes
imposed on or measured by net income (including gains and capital gains) of the
relevant entity, together with any interest and any penalty, addition to tax or
additional amount imposed with respect thereto.
     “Independent Accountants”—as defined in Section 1.5(b)(iv).
     “Intellectual Property Assets”—collectively, all worldwide intellectual
property and associated rights, including patents, patent applications, rights
to file for patent applications (including but not limited to continuations,
continuations-in-part, divisionals and reissues), trademarks, logos,
confidential documentation, service marks, trade names and service names (in
each case whether or not registered) and applications for and the right to file
applications for registration thereof, Internet domain name or application for
an Internet domain name, Internet and World Wide Web URLs or addresses,
copyrights (whether or not registered) and applications for and the right to
file applications for registration thereof, moral rights, mask work rights, mask
work registrations and applications therefor, franchises, licenses, license or
lease rights with respect to software or hardware, inventions, trade secrets,
trade dress, know-how, customer lists, supplier lists, proprietary processes and
formulae, software source code and object code, algorithms, net lists,
architectures, structures, screen displays, layouts, inventions, development
tools, designs, blueprints, specifications, technical drawings (or similar
information in electronic or digital format), publicity and privacy rights and
any other intellectual property rights arising under the laws of the United
States of America, any state thereof, or any other country or province thereof,
and all documentation and media (in whatever form) constituting, describing or
relating to the foregoing, including, without limitation, manuals, programmers’
notes, memoranda and records.
     “Interests”—as defined in the recitals to this Agreement.
     “Interests Certificate” – a certificate representing the Interests in the
form of Exhibit D.

-50-



--------------------------------------------------------------------------------



 



     “Inventories”—all inventories of the Company attributable to the Business,
held for resale, wherever located, and all of the Company’s raw materials, work
in process, finished products, supplies and packing items and similar items with
respect to the Business, in each case wherever located.
     “IRS”—the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.
     “Knowledge”— an individual will be deemed to have Knowledge of a particular
fact or other matter if that individual is actually aware of that fact or
matter. The Company and Seller will each be deemed to have Knowledge of a
particular fact or other matter if any of Robert Haft, David Dixon, Scott Snead,
Samuel Silek or J. O’Neil Leftwich has, or at any time had, Knowledge of that
fact or other matter. The Buyer will be deemed to have Knowledge of a particular
fact or other matter if any individual who is serving, or who has at any time
served, as a director, officer or manager of that Person (or in any similar
capacity) has, or at any time had, Knowledge of that fact or other matter.
     “Lease”—any lease or rental agreement, license, right to use or installment
and conditional sale agreement to which the Company is a party and any other
Contract pertaining to the leasing or use of any Tangible Personal Property.
     “Leased Real Property”—as defined in Section 2.5(a).
     “Legal Requirement”— any (i) federal, state, local, municipal, foreign,
international or multinational law (statutory, judicial or otherwise),
ordinance, rule, regulation, judgment, order, injunction, writ, decree or award
of any Governmental Body, including without limitation laws, regulations, manual
instructions, and Centers for Medicare and Medicaid Services (“CMS”) program
memoranda relating to participation as a provider or supplier in the Medicare
and Medicaid programs or other governmentally funded health care reimbursement
programs and to the provision of, and billing and collection for, items and
services provided to beneficiaries of such programs; and (ii) standards of
organizations offering accreditation or certification programs in which the
Company participates or must participate.
     “Liability”—with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.
     “Major Customers”—as defined in Section 2.19(a).
     “Major Suppliers”—as defined in Section 2.19(b).
     “Material Adverse Effect” or “Material Adverse Change”— with respect to the
Business, any material adverse effect or material adverse change in the
condition (financial or other),

-51-



--------------------------------------------------------------------------------



 



business, results of operations or operations of the Business or on the ability
of Seller to consummate the Contemplated Transactions, provided that none of the
following events set forth in clauses (a) through (h) below shall be deemed to
constitute a Material Adverse Effect or Material Adverse Change for one or more
of the following occurrences: (a) changes in general business or economic
conditions, including such conditions related to the Business, (b) changes in
national or international political or social conditions, (c) changes in
financial, banking, or securities markets, (d) changes in the United States
generally accepted accounting principles, (e) changes in law, rules,
regulations, orders, or other binding directives issued by any governmental
entity, (f) any change, circumstance, event or effect that relates to or results
from the announcement of the execution of this Agreement or the pendency of the
consummation of the Contemplated Transactions, (g) the taking of any action
contemplated by this Agreement and the other agreements contemplated hereby or
(h) the termination or reduction or Threatened termination or reduction of
business with the Company by any of the Company’s Major Customers or Major
Suppliers, with the exception of UnitedHealth.
     “Most Recent Financial Statements”—as defined in Section 2.3.
     “Multiemployer Plan”—as defined in Section 2.14(a).
     “NDA Agreement”—as defined in Section 11.3(a).
     “Net Names”—as defined in Section 2.23(b).
     “Noncompetition Agreement”—as defined in Section 1.4(a)(iv.
     “Occupational Safety and Health Law”—any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act.
     “Order”—any award, decision, injunction, judgment, order, decree, ruling,
assessment (including without limitation overpayment notice or demand),
subpoena, or verdict entered, issued, made or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.
     “Ordinary Course of Business”—an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action: (i) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person; and (ii) does not require authorization by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority)
and does not require any other separate or special authorization of any nature.
     “Party” or “Parties” – one or more of Seller, Buyer and the Company.
     “PBGC”—as defined in Section 2.14(b).

-52-



--------------------------------------------------------------------------------



 



     “Permitted Encumbrances”—means (i) all defects, exceptions, restrictions,
easements, rights of way and Encumbrances disclosed in policies of title
insurance which have been made available to Buyer; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings, provided an appropriate reserve is established therefor;
(iii) mechanics’, carriers’, workers’, repairers’ and similar liens arising or
incurred in the Ordinary Course of Business that are not material to the
business, operations and financial condition of the property so encumbered or
the Company; (iv) zoning, entitlement and other land use and environmental
regulations by any Governmental Body, provided that such regulations have not
been violated; and (v) such other imperfections in title, charges, easements,
restrictions and encumbrances which do not materially detract from the value of
or materially interfere with the present use of any Leased Real Property subject
thereto or affected thereby.
     “Person”—any individual, partnership, corporation, business trust, limited
liability company, general, limited or limited liability partnership, joint
stock company, trust, unincorporated association, joint venture or other entity
or a Governmental Body.
     “Pre-Closing Partial Period” as defined in Section 10.7.
     “Pre-Closing Tax Period” as defined in Section 10.7.
     “Proceeding”—any action, arbitration, audit, governmental health care
program integrity review, hearing, investigation, litigation or suit (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before, or otherwise involving, any Governmental Body or other Person.
     “Proprietary Rights Agreement”—as defined in Section 2.11(b).
     “Purchase Price”—as defined in Section 1.2.
     “Related Person”—With respect to a particular individual (a) each other
member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(c) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (d) any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity).
     With respect to a specified Person other than an individual (a) any Person
that directly or indirectly controls, is directly or indirectly controlled by or
is directly or indirectly under common control with such specified Person;
(b) any Person that holds a Material Interest in such specified Person; (c) each
Person that serves as a director, officer, partner, executor or trustee of such
specified Person (or in a similar capacity); (d) any Person in which such
specified Person holds a Material Interest; and (e) any Person with respect to
which such specified Person serves as a general partner or a trustee (or in a
similar capacity).

-53-



--------------------------------------------------------------------------------



 



     For purposes of this definition, (a) “control” (including “controlling,”
“controlled by,” and “under common control with”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Exchange Act; (b) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse, (iii) any other natural person
who is related to the individual or the individual’s spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) “Material Interest” means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least twenty-five percent (25%) of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least twenty-five percent (25%) of the outstanding
equity securities or equity interests in a Person.
     “Release”—any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.
     “Remedial Action”—all actions, including any capital expenditures, required
or voluntarily undertaken (a) to clean up, remove, treat or in any other way
address any Hazardous Material or other substance; (b) to prevent the Release or
Threat of Release or to minimize the further Release of any Hazardous Material
or other substance so it does not migrate or endanger or threaten to endanger
public health or welfare or the Environment; (c) to perform pre-remedial studies
and investigations or post-remedial monitoring and care; or (d) to bring the
Premises and the operations conducted thereon into compliance with Environmental
Laws and environmental Governmental Authorizations.
     “Representative”—with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.
     “Securities Act”—the Securities Act of 1933, as amended, or any successor
law, and regulations and rules issued pursuant to that act or any successor law.
     “Seller”—as defined in the preamble.
     “Seller Disclosure Schedule”—as defined in Section 2.
     “Seller Indemnified Persons”—as defined in Section 10.3.
     “Seller Non-Compete”—as defined in Section 11.4(c).
     “Seller’s Closing Documents”—as defined in Section 2.2(a).
     “Seller’s Officer Certificate” – a certificate of an officer of the Seller
in the form of Exhibit E.

-54-



--------------------------------------------------------------------------------



 



     “Seller’s Release”—as defined in Section 1.4(a)(ii).
     “Seller’s Secretary Certificate” – a certificate of the Secretary of Seller
in the form of Exhibit F.
     “Shares”—as defined in the recitals to this Agreement.
     “Straddle Period” shall have the meaning as set forth in Section 11.4(b).
     “Short Period” shall have the meaning set forth in Section 11.4(b).
     “Subsidiary”—with respect to any Person (the “Owner”), (a) any other Person
of which securities or other interests having the power to elect a majority of
that Person’s board of directors or similar governing body, or otherwise having
the power to direct the business and policies of that other Person (other than
securities or other interests having such power only upon the happening of a
contingency that has not occurred), are held by the Owner or one or more of its
Subsidiaries; or (b) any Person that is directly or indirectly controlled by the
Owner.
     “Supplemental Reserves”—as defined in Section 1.5(a)(i).
     “Tangible Personal Property”—all machinery, equipment, tools, furniture,
office equipment, fixtures, leasehold improvements, computer hardware, supplies,
materials, vehicles and other items of tangible personal property (other than
Inventories) of every kind owned or leased by the Company (wherever located and
whether or not carried on the Company’s books), together with any express or
implied warranty by the manufacturers or sellers or lessors of any item or
component part thereof and all maintenance records and other documents relating
thereto.
     “Target Working Capital” shall be $3,075,000.00.
     “Tax”—any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body.
     “Tax Notice”—as defined in Section 11.4(d).
     “Tax Return”—any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the

-55-



--------------------------------------------------------------------------------



 



administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
     “Third Party”—a Person that is not a party to this Agreement.
     “Third-Party Claim”—any claim against any Indemnified Person by a Third
Party, whether or not involving a Proceeding.
     “Threat of Release”—a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.
     “Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute, action
or other matter is likely to be asserted, commenced, taken or otherwise pursued
in the future.
     “Transfer Tax” means all sales, use, transfer, intangible, recordation,
documentary, stamp or similar taxes or charges of any nature whatsoever.
     “WARN Act” —as defined in Section 2.13.
     13.2 Usage.
          (a) Interpretation. In this Agreement, unless a clear contrary
intention appears: (i) the singular number or term includes the plural number or
term and vice versa; (ii) reference to any Person includes such Person’s
successors and assigns but, if applicable, only if such successors and assigns
are not prohibited by this Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity or individually; (iii)
reference to any gender includes each other gender; (iv) reference to any
agreement, document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof; (v) reference to any Legal Requirement means such Legal
Requirement as amended, modified, codified, replaced or reenacted, in whole or
in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any section or other provision of any
Legal Requirement means that provision of such Legal Requirement from time to
time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
(vi) “hereunder,” “hereof,” “hereto,” and words of similar import shall be
deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof; (vii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (viii) “or” is used in the inclusive
sense of “and/or”; (ix) with respect to the determination of any period of time,
“from” means “from and including” and “to” means “to but excluding”; and
(x) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto.

-56-



--------------------------------------------------------------------------------



 



          (b) Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.
          (c) Legal Representation of the Parties. This Agreement was negotiated
by the parties with the benefit of legal representation, and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
[Signature Page Follows.]

-57-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

             
Buyer:
      Seller:    
 
            PolyMedica Corporation   National Pharmacies Group, Inc.
 
           
By:
      By:    
 
           
 
  Name:       Name:
 
  Title:       Title:
 
                    The Company:
 
                    National Diabetic Pharmacies, Inc.
 
           
 
      By:    
 
           
 
          Name:
 
          Title:



-58-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page 1.   SALE AND TRANSFER OF INTERESTS;
CLOSING     1  
 
    1.1     Interests     1  
 
    1.2     Purchase Price     1  
 
    1.3     Closing     1  
 
    1.4     Closing Obligations     2  
 
    1.5     Adjustment Amount     3   2.   REPRESENTATIONS AND WARRANTIES OF
SELLER AND THE COMPANY     5  
 
    2.1     Organization, Good Standing and Capitalization     5  
 
    2.2     Enforceability; Authority; No Conflict     6  
 
    2.3     Financial Statements     6  
 
    2.4     Books and Records     7  
 
    2.5     Title to Properties; Encumbrances     7  
 
    2.6     Condition and Sufficiency of Assets     7  
 
    2.7     Accounts Receivable     7  
 
    2.8     Inventories     8  
 
    2.9     No Undisclosed Liabilities     8  
 
    2.10     Taxes     8  
 
    2.11     Employees     9  
 
    2.12     Labor Disputes; Compliance     10  
 
    2.13     WARN Act     10  
 
    2.14     Employee Benefits     10  
 
    2.15     Compliance With Legal Requirements; Governmental Authorizations    
13  
 
    2.16     Legal Proceedings; Orders     15  
 
    2.17     No Material Adverse Change     16  
 
    2.18     Absence of Certain Changes and Events     16  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
    2.19     Third Party Payors and Suppliers     17  
 
    2.20     Contracts; No Defaults     17  
 
    2.21     Insurance     19  
 
    2.22     Environmental Matters     20  
 
    2.23     Intellectual Property Assets     20  
 
    2.24     Certain Payments     21  
 
    2.25     Relationships With Related Persons     21  
 
    2.26     Brokers or Finders     22  
 
    2.27     Disclosure     22   3.   REPRESENTATIONS AND WARRANTIES OF BUYER  
  22  
 
    3.1     Organization and Good Standing     22  
 
    3.2     Authority; No Conflict     22  
 
    3.3     Investment Intent     23  
 
    3.4     Certain Proceedings     23  
 
    3.5     Brokers or Finders     23  
 
    3.6     No Outside Reliance     23  
 
    3.7     Disclosure     23   4.   SELLER’S PRECLOSING COVENANTS     23  
 
    4.1     Access and Investigation     24  
 
    4.2     Operation of the Business     24  
 
    4.3     Negative Covenant     24  
 
    4.4     Required Approvals     25  
 
    4.5     Notification     25  
 
    4.6     Payment of or Cancellation of Indebtedness     26  
 
    4.7     No Negotiation     26  
 
    4.8     Best Efforts     26  
 
    4.9     Change of Name     26  

ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
    4.10     Interim Financial Statements     26  
 
    4.11     Conversion of Company     27   5.   BUYER’S PRECLOSING COVENANTS  
  27  
 
    5.1     Required Approvals     27  
 
    5.2     Best Efforts     27  
 
    5.3     Notification     27   6.   ADDITIONAL COVENANTS     28  
 
    6.1     Employee Matters     28   7.   CONDITIONS PRECEDENT TO BUYER’S
OBLIGATION TO CLOSE     29  
 
    7.1     Accuracy of Representations     29  
 
    7.2     Seller’s and the Company’s Performance     29  
 
    7.3     Consents     29  
 
    7.4     No Proceedings     29  
 
    7.5     No Claim Regarding Stock Ownership or Sale Proceeds     29  
 
    7.6     Termination of Certain Agreements     30  
 
    7.7     UnitedHealth     30   8.   CONDITIONS PRECEDENT TO SELLER’S
OBLIGATION TO CLOSE     30  
 
    8.1     Accuracy of Representations     30  
 
    8.2     Buyer’s Performance     30  
 
    8.3     No Injunction     30  
 
    8.4     Consents     30   9.   TERMINATION     30  
 
    9.1     Termination Events     31  
 
    9.2     Effect of Termination     31   10.   INDEMNIFICATION; REMEDIES    
31  
 
    10.1     Survival and Right to Indemnification     31  
 
    10.2     Indemnification and Payment of Damages by Seller and the Company  
  32  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
    10.3     Indemnification and Payment of Damages by Buyer     32  
 
    10.4     Time Limitations     33  
 
    10.5     Monetary Limitations     33  
 
    10.6     Procedure For Indemnification — Third Party Claims     34  
 
    10.7     Tax Indemnification     36  
 
    10.8     Procedure For Indemnification — Other Claims     37  
 
    10.9     Payment of Indemnification Obligations     37  
 
    10.10     Retention of Holdback Amount by the Seller     37  
 
    10.11     Access to Company Employees     37  
 
    10.12     Tax Treatment of Indemnity Payments     38   11.   ADDITIONAL
COVENANTS     38  
 
    11.1     Noncompetition, Nonsolicitation and Nondisparagement     38  
 
    11.2     Intentionally Omitted     38  
 
    11.3     Confidentiality     38  
 
    11.4     Tax Matters     39   12.   GENERAL PROVISIONS     41  
 
    12.1     Expenses     41  
 
    12.2     Transfer Taxes     41  
 
    12.3     Public Announcements     41  
 
    12.4     Notices     42  
 
    12.5     Jurisdiction; Service Of Process     43  
 
    12.6     Waiver of Jury Trial     43  
 
    12.7     Enforcement of Agreement     43  
 
    12.8     Further Assurances     44  
 
    12.9     Waiver     44  
 
    12.10     Entire Agreement and Modification     44  
 
    12.11     Disclosure Schedules     44  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
    12.12     Assignments, Successors, and No Third-Party Rights     44  
 
    12.13     Severability     45  
 
    12.14     Section Headings, Construction     45  
 
    12.15     Time of Essence     45  
 
    12.16     Governing Law     45  
 
    12.17     Legal Fees     45  
 
    12.18     Execution of Agreement     45   13.   DEFINITIONS AND USAGE     45
 
 
    13.1     Definitions     45  
 
    13.2     Usage     56  

v



--------------------------------------------------------------------------------



 



EXHIBITS

     
A
  Form of Seller’s Release
B
  [Reserved]
C
  Noncompetition Agreement of Robert Haft
D
  Form of Interests Certificate
E
  Form of Seller’s Officer’s Certificate
F
  Form of Seller’s Secretary’s Certificate
G
  Form of Buyer’s Officer’s Certificate
H
  Form of Buyer’s Secretary’s Certificate

i



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.2(a)
  Designated Seller’s Account
1.4(a)(vi)
  Consents Deliveries
1.5
  Supplemental Reserves
2.2(b)
  Enforceability; Authority; No Conflict
2.2(c)
  Notice/Consents
2.5(a)
  Leased Real Property
2.5(b)
  Title to Properties; Encumbrances
2.9
  Undisclosed Liabilities
2.10(a)
  Tax Returns
2.10(b)
  Audited Tax Returns
2.10(c)
  Tax Assessments and Deficiencies
2.11
  Employees
2.12
  Labor Disputes; Compliance
2.14(a)
  Employee Benefits
2.14(c)
  Contributions to Employee Plans
2.14(e)
  Employee Plan Compliance
2.14(i)
  Accelerated Payments
2.14(k)
  Promised Benefits
2.15(a)
  Compliance with Legal Requirements
2.15(b)
  Governmental Authorization
2.16(a)
  Legal Proceedings
2.16(b)
  Orders
2.16(c)
  Compliance
2.17
  Material Adverse Changes
2.18
  Absence of Certain Changes and Events
2.19(a)
  Major Customers
2.19(b)
  Major Suppliers
2.20(a)
  Material Contracts
2.20(b)
  Seller’s Rights and Liabilities
2.20(c)
  Contract Validity
2.20(d)
  Contract Compliance
2.21(a)
  Insurance Policies
2.21(b)
  Third Party Insurance
2.21(c)
  Insurance Claims
2.21(d)
  Policy Validity
2.22
  Environmental Matters
2.23(a)
  Intellectual Property Assets
2.23(b)
  Net Names
2.25
  Relationships with Related Persons
3.2
  Consents
4.3
  Negative Covenant
4.6
  Payment or Cancellation of Indebtedness by or to Related Persons
10.5(i)
  DMERC Audit
10.5(b)(i)
  California Sales and Use Tax Returns
10.6(e)
  Medicare Protocol

ii



--------------------------------------------------------------------------------



 



     
11.1(a)
  Competing Companies

iii